         Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 1 of 73




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

    ALEXANDER STYLLER, INTEGRATED
    COMMUNICATIONS & TECHNOLOGIES,
    INC., JADE CHENG, JASON YUYI, CATHY
    YU, CAROLINE MARAFAO CHENG,
    PUSHUN CHENG, CHANGZHEN NI,
    JUNFANG YU, MEIXIANG CHENG,
    FANGSHOU YU, and CHANGHUA NI,
                            Plaintiffs,
           vs.                                                Civil Action No. 1:16-CV-10386 (LTS)
    HEWLETT-PACKARD FINANCIAL
    SERVICES COMPANY, HEWLETT-
    PACKARD FINANCIAL SERVICES (INDIA)
    PRIVATE LIMITED, HP INC., HEWLETT
    PACKARD ENTERPRISE COMPANY, and
    DAVID GILL,
                             Defendants.


                       UNIFIED STATEMENT OF UNDISPUTED FACTS


                   DEFENDANTS’ STATEMENT OF UNDISPUTED MATERIAL FACTS


1.      In 2011, HPFS India and ICT entered into a resale contract regarding computer networking
        equipment (“Equipment”) that HPFS India previously leased to another company for use
        at the 2010 Commonwealth Games in Delhi, India. Dkt. 101 (Second Amended
        Complaint), ¶¶ 23, 25, 36; Declaration of Kevin C. Quigley (“Quigley Decl.”), Ex. 1
        (RRSA).

        RESPONSE: It is undisputed that in 2011 ICT negotiated a resale contract, the Referral

        and Revenue Share Agreement (“RRSA”), with HPFS India concerning the resale of

        genuine computer networking equipment that had been recently returned from a 7-month

        lease for use at the 2010 Commonwealth Games in India (the “CWG Goods”) and which

        Defendants stated were manufactured by H3C, a Chinese subsidiary of the predecessor to

        Defendants HP Inc. and Hewlett Packard Enterprise Company. (See Ex. 16 at 2561.)1 ICT




1
  All exhibits referenced herein are those attached to the Declaration of Luke Nikas, filed alongside Plaintiff’s
Opposition to Defendants’ Motion for Summary Judgment.

                                                       1
          Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 2 of 73




        understood that it would pay $250,000 to HPFS India via its broker Shinto, (Ex. 17), for

        each of the four installments of H3C products, (Ex. 7.)

                 However, Plaintiffs dispute that the goods ICT actually received (the “Shipped

        Goods”) were the same as what was represented to ICT by Defendants (the “Promised

        Goods”) given that the quality and condition of the goods ICT received was far inferior

        than the “practically new” goods ICT expected to receive.2 (See Ex. 91, Styller Tr. 75:14-

        22.) To this day, Defendants are “still not certain where Inspira [the original seller of the

        Shipped Goods] got the equipment from,” (Ex. 96, Def.’s 30(b)(6) Tr. at 110:15-18), or

        “whether H3C manufactured” the Shipped Goods. (Ex. 92, Patterson Tr. at 120:18-20).

                 Plaintiffs also dispute that the Shipped Goods are the same as the Promised Goods

        because a material provision of the parties’ agreement was ICT’s obligation and “right to

        direct the re-sale” of the Promised Goods. (Ex. 16 at § 2.4; see also §§ 3-6.). In light of

        the fact that HPFS employee Tom Harris concluded that the CWG Goods were not fit for

        resale, then by their very nature, the goods ICT received were not the Promised Goods;

        because ICT received the Shipped Goods, it was not possible for it to fulfill its resale

        obligations under the RRSA. (See Ex. 66) (“we should not allow TT-G to re-sell [the

        unsold CWG Goods] they purchased from us.”); see also Ex. 26 (Tom Harris observing

        that the remaining CWG Goods were “not packaged in a manner . . . need[ed] to make the




2
   The goods were on leased for use at an event in India called the Commonwealth Games (Dkt. 341¶ 1); accordingly
“CWG Goods” refers to all of the off-lease equipment returned to HPFS. “Promised Goods” refers to goods
described by Defendants in the course of HPFS’s negotiations with ICT, and those listed in the resulting agreement.
“Shipped Goods” refers to the first and only installment of CWG Goods that ICT received pursuant to the resale
agreement. “Seized Equipment” refers to the subset of Shipped Goods seized by the Chinese police on December
9, 2012.


                                                        2
            Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 3 of 73




           sale,” and that many of the units, 25% of which had shipped to ICT, carried “multiple

           stickers, top and bottom . . . all [of which] should be removed.”).)3


2.         The governing contracts were a Referral and Revenue Share Agreement (RRSA) between
           HPFS India and ICT, and a Wholesale Sale Agreement (WSA) between HPFS India and
           ICT’s broker, Shinto. Dkt. 101, ¶¶ 37, 38; Quigley Decl., Ex. 1 (RRSA); Quigley Decl.,
           Ex. 37 (WSA).

           RESPONSE:          It is undisputed that the RRSA and WSA4 are among the contracts

           governing the agreement between ICT and HPFS India.

                   Disputed that there was a binding contract properly executed between the parties

           during the entirety of the relevant time period, including on the date of delivery of the

           Shipped Goods on February 17, 2012. (Dkt. 344-3 at 2.) An HPFS representative did not

           sign the contract on Defendants’ behalf until June 6, 2012, six months after the Shipped

           Goods were delivered. (See Ex. 16 at 2553-66.) Moreover, ICT did not receive a signed

           version of the WSA until after the Individual Plaintiffs were already in the custody of the

           Beijing Public Safety Bureau (hereinafter the “PSB” or “Chinese police”). On December

           27, 2012, Alex Pekar requested a copy of the WSA from the Defendants that was also

           “signed by HP,” but was “not sure if [he would] get anything until next year.” (Ex. 43.)


3.         The Equipment included H3C-branded transceiver devices. Dkt. 101, ¶ 46.

           RESPONSE: Disputed that Shipped Goods ICT actually received are the same as the

           Promised Goods Defendants described. (See Resp. ¶ 1, supra.) Plaintiffs also dispute that


3
     All emphases are supplied.
4
     Because Quigley Ex. 37, (ECF 515-36), does not contain copies of the executed contracts referenced above,
Plaintiffs have reattached each of the operative agreements between ICT and HPFS India. (See Ex. 16 at
DEF0002553-57 (the Wholesale Agreement (“WSA”) between HPFS India and Shinto, ICT’s broker); id. at
DEF0002558-60 (Shinto’s Purchase Order with HPFS India); and id. at DEF0002561-66 (the RRSA) between ICT
and HPFS India).). The WSA and RRSA reflect what xPlaintiffs’ view as the operative agreements in the transaction
between ICT and HPFS India.


                                                       3
          Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 4 of 73




         the Shipped Goods were non-counterfeit H3C products, because, despite Defendants’

         initial representations to ICT, “HPFS India did not participate in choosing any equipment,

         nor did it inspect the [H3C] equipment before or during the lease.” (Dkt. 515-9.) Instead,

         HPFS just “assum[ed]” without verifying that the CWG Goods were initially purchased by

         Inspira directly from H3C, (Ex. 89, Harris Tr. at 107:23-108:24), because HP’s position

         was “as a lessor, HP is a passive financier[,] who doesn’t] physically inspect product,” (Ex.

         96, Def.s’ 30(b)(6) Tr. at 24:17-20), or bother “to determine whether a product [that comes

         back from lease] is counterfeit,” prior to its sale. (Id. at 24:8-10.) Moreover, Defendants

         themselves admit that because “nobody from HPFS saw the physical product” prior to the

         sale. (Id. at 123:5-8.) As a result, Defendants ignored the risk “that [HPFS] unknowingly

         processe[d] counterfeit product[s]” in the sale to ICT. (Id. at 129:21-25.) This risk is

         inherent in Defendants’ “standard business practice,” (id. at 24:8-10), which does not

         require that HPFS or its agent, TTG, “test for the authenticity” of used goods before they

         are resold, (id. at 133:16-18).

                  Further disputed to the extent the above implies that all of the Shipped Goods were

         authentic H3C goods, given the fact that Defendants were never able to make “a concrete

         determination as to the authenticity of the assets” because “the origination of the equipment

         [was] questionable.” (See Ex. 66.) In their April 22, 2013 letter to the PSB, Defendants

         concluded that “some of the sold equipment provided by Inspira did not originate from

         HP.” (Dkt. 515-9.5) Even now, HP remains “[un]certain [from] where Inspira got the


5
   Defendants’ Exhibit 9, (Dkt. 515-9), contains two different translations of the same document, DEF0002899-2901.
Plaintiffs initially believed that the first translation performed by Pin Chen was Defendants’ preferred translation given
Defendants’ prior representation to the Court that they “ha[d] translated the April 2013 letter that was actually
submitted to the Chinese authorities.” (Dkt. No. 371 at 5), and because the certification page does not indicate who
performed the translation. Plaintiffs then commissioned a second translation, performed by Susannah Smith (Dkt.
414-9 at 6-9), which was inadvertently combined into one document with the first translation and used by Plaintiffs at
the depositions of Defendants’ 30(b)(6) witness and Stuart Patterson as PX-185. While both translations are the same


                                                            4
          Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 5 of 73




         [CWG Goods],” (Ex. 96, Defs. 30(b)(6) Tr. at 110:15-18), or whether it was actually “H3C

         [that] manufactured” the equipment. (Ex. 92, Patterson Tr. at 120:18-20.)

                  Further disputed to the extent the above implies that all of the Shipped Goods bore

         authentic H3C trademark labels given that some or all of the goods ICT received were

         counterfeit due to damaged, illegible, or improper trademarks, as evidenced by the fact that

         the Chinese authorities charged the Individual Plaintiffs with violating “Article 214 of the

         Criminal Law,” which penalizes the sale of “sales of commodities under a fake registered

         trademark.” (Ex. 72 (the “Bail Letters”); see also Resp. ¶ 14, infra.) There is evidence

         that Defendants knew about this problem: as early as June 2011, Defendants noted

         internally that the trademarks stickers on the CWG Goods, 25% of which were sent to ICT

         as the Shipped Goods, (Dkt. 341 ¶ 44), were out-of-date and required replacement because

         they “appear[ed] to be the last generation [of stickers] before HP commenced applying HP

         labelling to the product.” (See Ex. 8.) And, two months prior to Individual Plaintiffs’

         detention, HPFS’s Tom Harris observed that the remaining CWG Goods, after being stored

         “for the past two years” in a facility with “very questionable” material controls, (Ex. 28 at

         at 1118), were “not packaged in a manner . . . need[ed]” for resale, (Dkt. 515-9), and that

         many of the units carried “multiple stickers, top and bottom . . . all [of which] should be

         removed.” (Ex. 26 at 1109.) There is no evidence that the CWG Goods were ever relabeled

         or that the improper stickers were ever removed. Despite Defendants’ awareness of these

         issues, “[n]obody . . . follow[ed]-up” with ICT to let them know that the CWG Goods were

         potentially counterfeit. (Ex. 96, Def.s’ 30(b)(6) Tr. at 138:21; 136:24-137:10.)




in substance, any references to Dkt. 515-9 herein are from the first translation by Pin Chen, available at docket entry
ECF 515-9 at 2-5.


                                                          5
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 6 of 73




4.   ICT’s broker, Shinto, took possession of the first installment of Equipment and shipped the
     same to ICT in China (via Hong Kong) in or after December 2011. Dkt. 101, ¶ 46.

     RESPONSE: It is undisputed that Shinto was ICT’s broker with respect to its transaction

     with HPFS India, and that Shinto signed the WSA. Disputed that Shinto ever took

     possession of the first installment (the Shipped Goods), or that Shinto shipped the goods to

     ICT in China.     Defendants’ logistics partner, TT Global (“TTG” or “TT-G”), was

     responsible for “[p]ick[ing] and [p]acking” the goods, (Ex. 12),in “early 2012,” (Ex. 27),

     and “ship[ing them] direct[ly] to customs” without Shinto ever taking physical possession

     of the goods. (Ex. 29 at 1121.) It is undisputed that Shinto was ICT’s broker with respect

     to its transaction with HPFS India, and that Shinto signed the WSA.

            Further disputed to the extent that the above implies that HPFS or its agent

     delivered goods that were fit for resale as contemplated by the parties’ agreements. The

     record shows that, in connection with the sale of the CWG Goods, Defendants were aware

     of, ignored, and failed to communicate with ICT regarding the risks associated with

     importing into China “refurbished products” for resale when they might be “classified as

     e-waste.” (See Ex. 10.) In an August 16, 2011 email discussing the potential sale of H3C

     products to ICT, HP’s global trade division cautioned that the shipment of used goods to

     China is “a complex and sensitive practice involving multiple agencies,” that HP normally

     “discourages . . . unless there is a compelling business case.” (Id.) Defendants never told

     “ICT about the risks of selling equipment like” the Shipped Goods in China, but avoided

     those risks for themselves. (Ex. 96, Def.’s 30(b)(6) Tr. at 109:6-9.) Despite Defendants’

     knowledge of the CWG Goods’ obvious issues and the fact that there could be “serious

     consequences,” including that “[s]omebody could go to prison[,] if they were to remarket




                                              6
          Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 7 of 73




        nonauthentic product[s]” in China, Defendants proceeded with the sale to ICT anyway.

        (Ex. 96, Def.’s 30(b)(6) Tr. at 111:4-7; 130:14-15.)


5.      ICT employees began marketing the Equipment in China in 2012. Dkt. 101, ¶¶ 47, 52.

        RESPONSE: Disputed. sThrough the Individual Plaintiffs and other ICT personnel, and

        in reliance on Defendants’ representations regarding the Promised Goods’ authenticity and

        quality, ICT first began marketing the Promised Goods in China in 2011, including

        performing by market research and speaking with prospective customers. In connection

        with negotiations for ICT’s purchase of the Promised Goods in August 2011, Defendants

        also investigated whether the list of H3C equipment sent to Alex Pekar “[could] be

        export[ed] to China.” (Ex. 10 at 0991.) In September 2011, Alex Styller asked Jade Cheng

        to determine which of the “[H3C] material coming in from HP India” ICT “[could] sell

        fastest and for the most money.” (Ex. 14.) On October 14, 2011, Jade Cheng informed

        Alex Styller that ICT “already [had] some clients who want to reserve some models.” (Ex.

        15.)


6.      On December 9, 2012, Chinese police conducted a raid and arrested Plaintiffs Cathy Yu
        and Jason Yuyi based on allegations that they were selling counterfeit H3C equipment.
        Dkt. 101, ¶ 55.

        RESPONSE: Disputed. Official records from the Chinese authorities’ case files show

        that the PSB detained Cathy Yu and Jason Yuyi beginning December 10, 2012.6 (See Ex.

        54.) Yu and Yuyi were not formally arrested until January 15, 2013. (Id.). Further

        disputed because Plaintiffs were arrested for violating Article 214 of the People’s Republic




6
   Under Chinese law, there is a distinction between being “detained” and being formally “arrested.” (See, e.g., Ex.
54 (The PSB’s Written Opinion Recommending Prosecution provides that all three Individual Plaintiffs were brought
into the PSB’s custody in December 2012, prior to being arrested on January 15, 2013.).)


                                                         7
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 8 of 73




     of China Criminal Laws (“PRC Criminal Law”), which concerns “[sales] of commodities

     bearing counterfeit registered trademarks” and focuses on the authenticity of trademarks

     affixed to goods. (Dkt. 341 ¶ 54; see also Resp. ¶ 14, infra.)


7.   Their supervisor, Plaintiff Jade Cheng, was arrested several days later (collectively, with
     Yu and Yuyi, the “Individual Plaintiffs”). Dkt. 101, ¶ 55.

     RESPONSE: Disputed. The Chinese police formally detained Cathy Yu and Jason Yuyi

     beginning December 10, 2012, and Jade Cheng beginning December 21, 2012. (See Resp.

     ¶ 6, supra; Ex. 54.) All of the Individual Plaintiffs were not formally arrested until January

     15, 2013. (Id.)


8.   In connection with its investigation of ICT, the Chinese police seized 781 transceivers (the
     “Seized Equipment”). Dkt. 101, ¶¶ 54, 55.

     RESPONSE: Disputed that paragraphs from the Second Amended Complaint cited above

     either state or imply that there was any preexisting PSB investigation of Yu, Yuyi, Cheng

     or ICT. The record shows that the PSB began investigating the Individual Plaintiffs, and

     not ICT, in response to “a complaint by H3C” made to the PSB. (Ex. 92, Patterson Tr. at

     166:15-18; see also Ex. 38.)

            This is also disputed to the extent it misstates the number of transceivers the PSB

     seized from Mr. Yu and Ms. Yuyi’s possession (the “Seized Equipment”). Documents in

     the PSB’s case file reflects that the PSB seized “778 transceivers with counterfeit H3C

     brand[ing]” when Jason Yu and Cathy Yuyi were taken into PSB custody. (See Ex. 35.)

     The arrest and property search and seizure reports do not mention ICT, or an investigation

     of ICT. (See Ex. 37 (PSB’s “Description of Seizure” Report); Ex. 34 (PSB’s “Counting

     Record”); Ex. 35 (PSB’s “Search Record”); Ex. 33 (PSB’S “Price Counting Record”); and

     Ex. 36 (PSB’s Counting Record”).)


                                               8
       Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 9 of 73




9.    Plaintiffs allege that the raid and arrests were precipitated by a report to the Chinese police
      alleging that ICT was selling counterfeit H3C equipment. Dkt. 101, ¶¶ 54, 55.

      RESPONSE: Undisputed that Plaintiffs allege the above, and undisputed that the raid and

      arrests were precipitated by a report to the PSB by H3C. It is undisputed that the PSB

      would “start a case based on a complaint” lodged by a trademark holder. (Ex. 100, Young

      Tr. 73:11-74:4.) And, as Defendants admit, the Individual Plaintiffs’ detention and arrests

      were triggered by a “complaint by H3C . . . about brand protection” which H3C submitted

      to the PSB. (Ex. 92, Patterson Feb. 11, 2021 Tr. at 166:15-18.) One month before the PSB

      formally arrested the Individual Plaintiffs, it received a Petition from H3C dated December

      12, 2012, and requesting that the PSB “conduct an investigation [of] the [Individual

      Plaintiffs’] regarding their trademark infringement,” and “impose the punishments” on

      them. (Ex. 38; see Resp. ¶ 6, supra.)


10.   The Individual Plaintiffs were released on bail in July 2013, and Chinese authorities later
      issued “no criminal record” letters. Dkt. 101, ¶ 194.

      RESPONSE: Undisputed that the Individual Plaintiffs were “released on bail pending a

      guarantor” beginning on July 19, 2013. (See Ex. 73 (Individual Plaintiffs’ Bail Letters);

      see also (Ex. 98 ¶ 2 4(Ma Li Aff.).) The charges against the Individual Plaintiffs were not

      officially dropped until over two years later when they were issued “no criminal record”

      letters from the Chinese authorities. (See, e.g., Ex. 81; Ex. 73.)


11.   The first six claims of the now-operative Second Amended Complaint are premised in part
      on the allegation that HPFS India sold counterfeit H3C equipment to ICT. Dkt. 101,
      Counts I-VI, e.g., ¶¶ 240, 255, 264, 267, 273; 285; Dkt. 341 at ¶ 15.

      RESPONSE: Undisputed that Counts I-VI of the Second Amended Complaint are

      premised, in part, on the allegation that at least some of the Shipped Goods ICT received

      from HPFS India were counterfeit, including the relevant definition of “counterfeit” goods


                                                9
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 10 of 73




      under Article 214 of the PRC Criminal Law, which includes the sale of goods bearing

      counterfeit registered trademarks. (See Dkt. 341 ¶ 54; Resp. ¶ 14, infra.)


12.   Plaintiffs did not sue H3C itself. (Dkt. 1-1; Dkt. 101).

      RESPONSE: Undisputed.


13.   Plaintiffs have not sought any third-party discovery from H3C. Dkt. 280 (Order on
      Plaintiffs’ Motion to Compel (Doc. No. 249)) at 2, 13.

      RESPONSE: Disputed. Plaintiffs sought third-party discovery from H3C when it named

      Liu “Jessica” Rui, former “team lead for [the] H3C legal team,” (Ex. 92, Patterson Tr. at

      83:2-4), as a potential deponent given Ms. Rui’s involvement in “the counterfeit

      investigations in China, H3C’s inspections of the ICT and [TTG] transceivers, and

      correspondence with the PSB.” (Dkt. 308 at 14-15.) Because Defendants later admitted

      that Ms. Rui was an “HP employee . . . [and] team lead for [the] H3C legal team” (Ex. 92,

      Patterson Tr. at 83:1-4), who “used both @hp.com and @h3c.com emails,” and was

      “directly involved in . . . the [] counterfeit investigations in China,” Plaintiff sought this

      H3C-specific discovery through HP. (Dkt. 308 at 15.)


14.   Defendants retained Shelley Raina, an expert in counterfeiting. Quigley Decl., Ex. 3
      (Raina Report), ¶¶ 5-10.

      RESPONSE: It is undisputed that Defendants retained Shelley Raina for the purpose of

      providing expert testimony on the issue of seized transceivers’ authenticity and that Mr.

      Raina’s opinions were based on his background in “engineering and computer science,” as

      well as his experience as a “hardware design engineer” whose work included “preventing

      hardware counterfeiting.” (Dkt. 513-3 ¶¶ 6-10 (Raina Report).)




                                               10
Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 11 of 73




       Plaintiffs dispute that Mr. Raina’s “nearly two decades of experience in identifying

counterfeit transceivers” through the use of “thorough forensic analysis” and the

“comparison of unique product identifiers recorded on the product and in the EEPROM

data,” (Dkt. 513-3 ¶ 83) (Raina Report)), qualify him to opine on whether the Seized

Equipment bore counterfeit trademarks under the relevant provisions of PRC Criminal

Law. The Individual Plaintiffs were charged with violating Article 214 of the PRC

Criminal Law, (Dkt. 341 ¶ 54; Ex. 72), which provides in relevant part that, “[w]hoever

knowingly sells commodities bearing counterfeit registered trademarks shall, if the

amount of sales is relatively large, be sentenced to fixed-term imprisonment of not more

than three years . . .” and covers both counterfeit hardware as well as counterfeit

trademarks, even if they are affixed to otherwise authentic goods. (See Ex. 3 (Art. 214).)

However, nowhere in Mr. Raina’s report does he consider the authenticity of the H3C

trademarks affixed to the Seized Equipment. (Dkt. 513-3 ¶¶ 25, 35 (Raina Report); see

also Dkt. 369 at 22.)

       The PSB documents confirm that the Individual Plaintiffs were arrested for selling

goods bearing counterfeit trademarks, as does the Individual Plaintiffs’ testimony. (See Ex.

93, Yu Jan. 19, 2021 Tr. at 204:19-205:19; Ex. 101, Yuyi May 10, 2021 Tr. at 101:9-

105:18-20). Defendants have also acknowledged: (i) that the PSB “investigated the

Individual Plaintiffs for selling commodities bearing counterfeit registered trademarks, in

violation of Article 214,” (Dkt. 341 ¶ 54); (ii) that “the counterfeiting allegations relate to

the labeling,” (Ex. 52); and (iii) that H3C decided the Seized Equipment were “counterfeit

products according to the logos on the equipment.” (Dkt. 515-9 at 2900.) However,

nowhere in Mr. Raina’s report does he consider the authenticity of the H3C trademarks




                                          11
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 12 of 73




      affixed to the Seized Equipment. (Dkt. 513-3 ¶¶ 25, 35 (Raina Report); see also Dkt. 369

      at 22.)

15.   Mr. Raina affirmed his report under penalties of perjury.         See Dkt. 342-1 (Raina
      Declaration).

      RESPONSE: Undisputed.

16.   Mr. Raina devised a reliable testing methodology based on his extensive training and
      experience with identifying counterfeit transceivers. Quigley Decl., Ex. 3 (Raina Report),
      ¶¶ 51-53.

      RESPONSE: Disputed that Mr. Raina’s methodology is a reliable way to determine the

      authenticity of the trademarks labels on the Seized Equipment. Mr. Raina’s methodology

      purports to test the authenticity of the Seized Equipment’s hardware via visual inspection

      and power-on tests, and does not take into account the authenticity of the holographic

      trademarks appearing on the transceivers’ stickers. (Dkt. 513-3 ¶¶ 51-53, 71 (Raina

      Report).) In Mr. Raina’s opinion, observations of holographic labels “are not helpful to

      answer the question of whether the Seized Equipment is in fact counterfeit or authentic.”

      (Id. ¶ 82.)

                The reliability of Mr. Raina’s methodology is disputed to the extent it fails to

      address the authenticity of the trademarked H3C holographic stickers.        The outside

      appearance and holographic labels affixed to the transceivers were significant to H3C’s

      determination in its Verification Report to the PSB that the Seized Equipment was

      counterfeit, particularly since H3C stated that performing an electrical test on such

      “obvious[ly] counterfeit” transceivers was “pointless.” (Dkt. 515-8 at 19-24; see Resp.

      ¶ 14, supra.) H3C determined that the “abnormal[ity]” of the holographic labels alone was

      “sufficient enough to determine that at a least most of the these seized transceivers are

      counterfeit.” (Id. at 21.) Indeed, H3C’s auditor, Wang You, told the PSB in May 2013



                                               12
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 13 of 73




      that, even if a transceiver “passe[s] the power-up testing[, it] is not necessarily an authentic

      H3C product,” because the anti-counterfeiting trademark label is the most reliable

      indicator of reliability. (Ex. 69 at 8037 (W. You Interrogation Record).) Given Mr.

      Raina’s opinion that “holographic logos are not relevant to the counterfeit determination,”

      his methodology is unreliable because it fails to consider whether the Seized Equipment

      was counterfeit under the relevant Chinese law. (Ex. 85, Raina Tr. at 92:3-6.)

17.   The results of his testing are as follows:

            Of the 781 units of Seized Equipment provided for inspection, 647 bear serial
             numbers that appeared on the Shinto Inventory List. He determined that 646 units
             of Seized Equipment acquired from HPFS India by ICT were authentic, and one
             device was too damaged to inspect and reach a conclusive determination.

            Of the remaining 134 units of Seized Equipment not on the Shinto Inventory List –
             and therefore presumptively not acquired from HPFS India by ICT – at least 31
             units of Seized Equipment were counterfeit. Quigley Decl., Ex. 3 (Raina Report),
             ¶ 50.

      RESPONSE: It is undisputed that Mr. Raina’s report contains the conclusions cited above.

             Disputed that Mr. Raina’s conclusions are correct because they rely on a flawed

      “Inventory List” that purports to identify the source of the allegedly counterfeit equipment.

      Plaintiffs dispute that the document that Defendants’ refer to as the “Inventory List,” (Dkt.

      515-2), contains an accurate list of serial numbers for each of the Shipped Goods because

      Defendants stated there would be “no packing list provided,” with the shipment, (Ex. 19 at

      1685), and ICT never received a list of serial numbers for the equipment listed on its

      Purchase Order, (see Ex. 16; Dkt. 341¶ 45). “Prior to the sale and in the course of

      negotiations, HPFS India only provided ICT a master list with over 12,000 items of the

      equipment returned [to HPFS] . . . after the Commonwealth Games and not the 3,370 items

      actually sold to ICT.” (Dkt. 331-15 ¶ 5).)




                                                   13
Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 14 of 73




       Plaintiffs further dispute that Defendants provided ICT with an accurate, itemized

packing list containing the serial number of each of the Shipped Goods given that (1) there

is “no evidence to suggest that Inspira ever sent” Defendants any importation

documentation with a list of serial numbers for the CWG Goods, even though Defendants

have “sent several requests to Inspira” since 2011, (Dkt. 331-6), and (2) Defendants took

no steps to “physically inspect the [Shipped Goods]” before they were sold to ICT. (Ex.

96, Def.’s 30(b)(6) Tr. at 24:17-20.) To this day, both the origin and authenticity of the

Shipped Goods remains in dispute. (See Resp. ¶¶ 1, 3, supra.)

       Plaintiffs further dispute Mr. Raina’s conclusion that the 31 units of allegedly

counterfeit transceivers were “presumptively not acquired from HPFS India by ICT” based

on a comparison of the Inventory List on which Mr. Raina’s conclusions rest against the

Master List of all the CWG Goods, (Ex. 6), and the list of unsold CWG Goods remaining

in TTG’s possession after ICT’s initial purchased, (Ex. 30). This analysis revealed that the

Inventory List contains “299 transceivers that also appear on [TTG’s] list of equipment

remaining in India in 2012 after the ICT sale.” (Dkt. 331-15 ¶ 8.) “Accordingly, the

equipment sold by HPFS India to ICT . . . included at least 299 transceivers” which appear

on the list of unsold CWG Goods, but not on the Inventory List. (Id. ¶ 9.)

       Moreover, Mr. Raina’s reliance on the Inventory List goes against the

contemporaneous conclusions reached both by Plaintiffs, as well as Defendants’ own

auditors, that this list was unreliable. ICT employees identified discrepancies between

what the Inventory List and the Shipped Goods ICT actually received. (See Ex. 20

(describing an error on the “packing list” where “part numbers [were] switched”).) While

the Individual Plaintiffs were in detention, Alex Styller told David Gill that the list of




                                        14
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 15 of 73




      equipment supplied with the Shipped Goods was “of very poor quality.” (Ex. 49 at 1395)

      Defendant David Gill echoed similar concerns regarding the Inventory List’s accuracy

      when he told Styller that after HPFS’s auditor inspected 40% the Seized Equipment, “it

      appears that the equipment seized is the same equipment sold by HPFS to . . . ICT,” but

      admitted that using the “list of equipment sold by HPFS India . . . [i]t was not possible to

      reconcile 73 [of the 293 inspected] items.”


18.   Dr. Fang testified that he is not qualified to render any opinion rebutting Mr. Raina.
      Quigley Decl., Ex. 4 (Fang Tr.), 14:18-15:5, 77:16-22.

      RESPONSE: Disputed. The scope of Dr. Fang’s role as an expert was to “inspect the

      holographic logos [on the Seized Goods] and to determine whether the logos bare any

      indicators of counterfeiting in comparison to the report, the verification report, and the

      [H3C] security bulletin.” (Ex. 84, Fang Tr. at 22:5-11.)

             This is also disputed because the cited material does not support this statement.

      Although Dr. Fang did not offer an opinion on Mr. Raina’s conclusion “regarding the unit

      serial numbers” because he a is “not an expert of [] transceivers,” (Ex. 84, Fang Tr. at

      77:16-22), Dr. Fang testified that his expert “knowledge of optic and photonics to answer

      the indicators that are related to counterfeiting described in [H3C’s] security bulletin and

      the Verification Report” informed his analysis regarding the authenticity of the

      holographic, anticounterfeiting labels affixed to the Seized Equipment, (Ex. 84, Fang Tr.

      at 20:8-16), which is a relevant consideration when determining whether commodities are

      considered counterfeit under relevant Chinese law. (See Ex. 3 at 37.)


19.   Quigley Decl. Ex. 38 reflects a list of equipment subject to a sale transaction between HPFS
      India and Shinto in December 2011. The parties understood at the time that Shinto would
      resell the same equipment to ICT and export it to ICT from India. The equipment listed



                                              15
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 16 of 73




      was intended to be the first installment of equipment sold to Shinto, and ultimately to ICT.
      Dkt. 342-3.

      RESPONSE: Disputed that Exhibit 38 accurately reflects the list of Shipped Goods that

      ICT received from HPFS (India) because Defendants did not provide the Plaintiffs with an

      Inventory List at the time of ICT’s purchase that included serial numbers for the Shipped

      Goods. (See Dkt. 341 ¶ 45; Resp. ¶ 17, supra.) The reliability of Exhibit 38 is further

      undermined given that Defendants failed to inspect the goods prior to their sale to ICT,

      (see Resp. ¶ 3, supra), and because both Plaintiffs and Defendants identified discrepancies

      in the various lists from which Exhibit 38 was created, (see Resp. ¶ 17, supra.)


20.   Quigley Decl. Ex. 39 reflects the “Master List” of equipment returned to TT Global after
      the Commonwealth Games. Dkt. 342-3; Dkt. 341, ¶ 32.

      RESPONSE: Disputed that the document referred to by Defendants as the “Master List”

      accurately represents the inventory of CWG Goods returned to TTG after the

      Commonwealth Games. Defendants never actually inspected the equipment or obtained

      the importation documentation necessary to verify the Master List’s accuracy. (See Resp.

      ¶¶ 3, 17, supra.)       Moreover, additional analyses performed by the Plaintiffs and

      Defendants’ admissions in 2013 further undermine the reliability of the Master List as the

      foundational document from which the other inventory lists were created. (See Resp. ¶ 17,

      supra.)

                Plaintiffs further dispute the accuracy of the “Master List” given that Defendants’

      recognized “discrepancies” in what TTG actually received after Tata Consultancy’s lease

      ended, including as to the number of transceivers. (Ex. 4.) Defendants failure to obtain

      the equipment’s importation documentation made reconciling these discrepancies and

      matching up “[the] serial [numbers]” on the CWG Goods with the “individual bill of



                                                16
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 17 of 73




      entries” impossible. (Ex. 9; see also Dkt. 341 ¶ 43.) This further undermines the reliability

      of any master inventory list given that Defendants’ primary method of reconciliation after

      a lease relies on “asset level data” in the form of electronic records. (See Ex. 96, Def.’s

      30(b)(6) Tr. at 18:19-25, 24:17-20.) Defendants’ admission that “[HP] could have done

      more diligence” before reselling the equipment to ICT casts further doubt on the accuracy

      of the Master List. (Ex. 96, Def.’s 30(b)(6) Tr. at 31:25-33:25.)

              Finally, the accuracy of the Master List is disputed insofar as it is no longer possible

      for the parties to assess its accuracy due to HPFS’s decision to have TTG destroy all of the

      remaining CWG Goods that ICT did not purchase, (Ex. 96, Def.’s 30(b)(6) Tr. at 87:2

      30(b)(6)), after HP determined that the “the origination of the [CWG Goods]” was

      “questionable.” (Dkt. No. 341 ¶ 61.)


21.   Plaintiffs’ position is that the relevant inventory list to trace the seized transceivers to their
      source (HPFS India) is the “Master List” of all equipment returned to TT Global after the
      Commonwealth Games. Dkt. 341, ¶ 32.

      RESPONSE: Disputed. Based on the evidence in the record, as well as deposition

      testimony taken since the last round of summary judgment briefing, Plaintiffs dispute that

      the “Master List” is the “relevant inventory list.” (See Resp. ¶¶ 3, 17, 20, supra.)


22.   Plaintiffs agree that the 31 devices identified as counterfeit by Mr. Raina are not listed on
      any inventory of equipment sold to ICT by HPFS India. Quigley Decl., Ex. 5 (February
      16, 2020 Ltr. from D. Joffe); Quigley Decl., Ex. 3 (Raina Report), Appendix A; Dkt. 341,
      ¶ 34.

      RESPONSE: It is undisputed Mr. Raina reaches the conclusion above in his expert report.

      Disputed because “[t]here was no inventory list with the [Shipped Goods’] serial numbers

      accompanying [Shinto’s] purchase order. ICT never received an inventory list with serial

      number of the [Shipped Goods] it purchased from HPFS India . . . until Defendants



                                                 17
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 18 of 73




      produced it in discovery.” (Dkt. 331-15 ¶ 4.) Further disputed because the list relied upon

      by Mr. Raina is unreliable based on the additional analysis performed by the Plaintiffs as

      referenced above. (See Resp. ¶¶ 17, 20, supra.); see also Dkt. 331-15 ¶¶ 4-10 (citing Ex.

      30).)

23.   Those 31 devices correspond exactly with the 31 devices Mr. Raina found to be counterfeit.
      Quigley Decl., Ex. 5; Quigley Decl., Ex. 3 (Raina Report), Appendix A.

      RESPONSE: It is undisputed that Mr. Raina reaches the conclusion above in his expert

      report. However, Plaintiffs dispute the substance of Mr. Raina’s conclusion because the

      list upon which his conclusion is based is unreliable. (See Resp. ¶¶ 17, 20, supra.); see

      also Dkt. 331-15 ¶¶ 4-10 (citing Ex. 30).)

24.   The parties previously agreed that Counts 1-6 of the Second Amended Complaint (the
      “Counterfeiting Claims”) “go away” if the equipment sold by HPFS India to ICT was not
      counterfeit. Dkt. 189 (Jan. 11, 2019 Status Conference Tr.) at 5-6.

      RESPONSE:        Disputed that there is any agreement between the parties as to the

      Counterfeiting Claims. In addition, the cited transcript misstates prior Counsel’s position

      at the January 11, 2019 status conference where, prior to the close of discovery, Plaintiffs’

      counsel responded with an offhand comment to an inquiry by the Court. (See Dkt. 189 at

      5-6 (“THE COURT: . . . if the [Seized Equipment are] not counterfeit, then [Claims 1-6]

      pretty much go away. Right, Mr. Joffe? MR. JOFFE: That’s correct, Your Honor.”).) Mr.

      Joffe’s response to the Court is not a previous agreement between the parties, particularly

      since, as the Court recognized at the same status conference, Plaintiffs had not yet gotten

      “all the discovery yet.” (Dkt. 189 at 8-9.)

              Further disputed to the extent that Defendants improperly cabin the “Counterfeiting

      Claims” to their narrow definition of goods that are “in fact counterfeit,” (Dkt. 514 at 16),

      which excludes counterfeiting charges that may arise from “product packaging, product



                                               18
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 19 of 73




      appearance, and labeling,” and which ignores the Court’s prior ruling that “evidence that

      the labels affixed to particular goods are counterfeit may be evidence that the goods

      themselves are counterfeit.” (Dkt. 369 at 6, 19; see also Resp. ¶ 14, supra.) Given

      Defendants’ admission that “[t]he PSB investigated the Individual Plaintiffs for selling

      commodities bearing counterfeit registered trademarks, in violation of Article 214 of the

      Chinese Criminal Code,” Defendants’ conception of the “Counterfeiting Claims” is itself

      in dispute. (Dkt. 341 ¶ 54)


25.   The Verification Report is an undated Mandarin-language document that purports to
      contain H3C’s statements to the Chinese police about the Seized Transceivers. Quigley
      Decl., Ex. 8 (Verification Report).

      RESPONSE: Disputed to the extent that Defendants imply that the Verification report

      was not authored by H3C. In a sworn affidavit, Defendants’ counsel stated that the

      Verification Report was “created by H3C” and “submitted by H3C to the Chinese

      authorities apparently explaining its position concerning the counterfeiting allegations.”

      (Dkt. 292 ¶¶ 36-37.) While the Verification Report itself is undated, Defendants’ privilege

      log shows that it was received by David Gill directly from Jessica Liu, an “HP employee,”

      and former “team lead for [the] H3C legal team,” (Ex. 92, Patterson Tr. at 83:1-4), in July

      2013, (Dkt. No. 390-1 at Entry 646). Plaintiffs produced photos of the same Verification

      Report taken by Cathy Yu’s Chinese defense counsel, (Ex. 71), showing a portion of H3C’s

      stamp, which is “the equivalent of a signature” on official documents in China. (Ex. 100,

      Young Tr. at 92:15-20.)


26.   Within weeks of the Court’s summary judgment decision, Defendants’ counsel realized
      that the signed document previously assumed to be HPFS India’s letter to the Chinese
      police was in fact a never-submitted draft containing factual inaccuracies, and the final
      version inadvertently had not been produced by Defendants in the litigation. Dkt. 390.



                                              19
Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 20 of 73




RESPONSE: It is undisputed that Defendants proffered the above statement in their

October 30, 2020 Status Report to the Court in an attempt to explain which version of

HPFS’s letter was submitted to the PSB, as well to explain why the “final version” referred

to above (Dkt. 515-9; the “New Final Letter”) was withheld until long after the close of

document discovery. (Dkt. 390.) However, Plaintiffs dispute: (i) that the New Final Letter

is the version of HPFS’s letter that was actually submitted to the PS; and (ii) that the version

the Court previously considers (Dkt. 331-4; the “Old Final Letter”), contained factual

inaccuracies regarding the agency relationship between HPFS and H3C.

       First, Plaintiffs dispute which version of the letter was actually submitted to the

PSB, because Defendants’ counsel previously represented that the Old Final Letter was

actually HPFS’s “letter to the PSB.” (Dkt. 341 ¶ 56.) In addition, during the Individual

Plaintiffs’ detention in 2013, Defendants David Gill told ICT’s attorney, Les Riordan, that,

aside from “some minor amendments,” the HPFS letter submitted to the PSB was

“substantively the same” as the March 25, 2013 draft Gill sent previously. (Ex. 67 at 1514.)

       Plaintiffs also dispute that the Old Final Letter contained “factual inaccuracies”

regarding H3C’s relationship to HPFS, given that, as Defendants readily admit, the New

Final Letter is “more favorable to Defendants than the version that the Court relied upon”

in the prior summary judgment order. (Dkt. 390 at 4, n.2.)

       Plaintiffs disput that the New Final Letter is accurate to the extent Defendants’

claim it now shows H3C was not acting as HPFS’s agent simply because it does not include

the statement that H3C inspected the equipment “on behalf of” HPFS India, where

Defendants provided the Old Final Letter including the same statement on April 22, 2013.

(Dkt. 331-4.) The accuracy of the New Final Letter is further disputed with respect to the




                                          20
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 21 of 73




      description of the H3C-HPFS agency relationship in light of other evidence that suggests

      H3C was working on Defendants’ behalf. For example, as Defendants’ privilege log makes

      clear, H3C and HPFS acted in a coordinated manner while HPFS was writing the letter to

      the PSB and H3C was compiling its Verification Report. (See Dkt. No. 390-1 at Entries

      646 – 651; Dkt. No. 515-8.) Defendants worked closely with H3C throughout the

      Individual Plaintiffs’ detention, including directing parts of H3C’s investigative efforts; for

      example, Defendants explained that July 2013 entries in their privilege log reference a

      “Verification report” written by H3C that “was specifically generated at the direction of

      counsel,” and related to “two sample devices that were sent by [TTG to H3C] at the request

      of counsel for the purpose of providing legal advice.” (Dkt. 258 ¶¶ 44-47.)

             Plaintiffs’ also dispute that Defendants’ representation that “H3C inspected the

      seized equipment on behalf of HPFS India” constitutes a factual inaccuracy. (See Dkt.

      331-4.) H3C auditors visually inspected the Seized Equipment “on behalf of HPFS India”

      sometime after “December 2012.” (Dkt. 341 ¶ 48.). David Gill viewed H3C’s auditors as

      part of his own team, including referring to them as “[o]ur internal audit team,” (Ex. 49 at

      1382), and stating that “[t]he PSB did not give our auditor access to inspect the remaining

      60% of the equipment.” (Ex. 51 at 2574.) Furthermore, in a May 20, 2013 email, Gill

      explained that HPFS’s “letter [to the PSB] found its way to the right person” because “[o]ne

      of our people attended the PSB on Friday,” (Ex. 67); the record shows that H3C submitted

      that letter on Defendants’ behalf in April 2013. (See Dkt. 291 at 20-21.)

27.   Defendants then produced the true (as-submitted) final letter, which reflects revisions made
      to correct those inaccuracies. Dkt. 390; Quigley Decl., Ex. 9 (“Final Letter”); Quigley
      Decl., Ex. 11 (Declaration of David Gill), ¶ 7.

      RESPONSE: Plaintiffs dispute that the New Final Letter is the version of HPFS’s letter

      that was actually submitted to the PSB and that the Old Final Letter contained factual


                                                21
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 22 of 73




      inaccuracies regarding the agency relationship between HPFS and H3C, as stated above.

      (See Resp. ¶ 26, supra.)

28.   The Final Letter, unlike the prior draft, does not say that “H3C inspected the seized
      equipment on behalf of HPFS India and also obtained a partial list of the seized equipment
      from the Beijing City Haidian District Public Security Bureau.” Quigley Decl., Ex. 9.

      RESPONSE: Undisputed that the New Final Letter does not contain the quoted language.

      Plaintiffs dispute that the New Final Letter is the version of HPFS’s letter that was actually

      submitted to the PSB and that the Old Final Letter contained factual inaccuracies regarding

      the agency relationship between HPFS and H3C, as stated above. (See Resp. ¶ 26, supra.)


29.   Instead, at the relevant place it states (in translation) that “HPFS India immediately
      launched an investigation on this matter, comparing the data of a partial list of the seized
      devices which were obtained from the Public Safety Department of Haidian District,
      Beijing with the data of their sold equipment.” Quigley Decl., Ex. 9 at DKT. 515-9.

      RESPONSE: Undisputed that the New Final Letter contains the quoted language.


30.   Defendant David Gill’s signature appears on the Final Letter (as well as the never-
      submitted letter cited in the Court’s order denying summary judgment). Quigley Decl.,
      Ex. 9; Dkt. 331-4 at 3,

      RESPONSE: Undisputed that David Gill’s signature appears on both the Old Final Letter

      and the New Final Letter. Plaintiffs dispute that the New Final Letter is the version of

      HPFS’s letter actually submitted to the PSB, as stated above. (See Resp. ¶ 26, supra.)


31.   Mr. Gill confirmed that the Final Letter was the document submitted to the Chinese police.
      Quigley Decl., Ex. 10 (Gill Tr.), 303:22-315:17; Quigley Decl., Ex. 11 (Declaration of
      David Gill), ¶ 7.

      RESPONSE: Undisputed that some version of the HPFS letter was submitted to the

      Chinese police. Plaintiffs dispute that the New Final Letter is the version of HPFS’s letter

      actually submitted to the PSB. (See Resp. ¶ 26, supra.).




                                               22
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 23 of 73




32.   He explained that shortly before the Mandarin-language letter was finalized, an employee
      of HP China, Meng Tao, alerted him that the reference to H3C conducting an inspection
      and obtaining a list of seized equipment was inaccurate. Quigley Decl., Ex. 10 (Gill Tr.),
      288:10-15; 289:25-290:16; 303:22-315:17.

      RESPONSE: Undisputed that some version of the HPFS letter was submitted to the

      Chinese police. Plaintiffs dispute that the New Final Letter is the version of HPFS’s letter

      that was actually submitted to the PSB and that the Old Final Letter contained factual

      inaccuracies regarding the agency relationship between HPFS and H3C, as stated above.

      (See Resp. ¶ 26, supra.)


33.   Meng Tao knew that the draft April 2013 letter was inaccurate because he was the person
      who obtained the list from the police. Quigley Decl., Ex. 10 (Gill Tr.), 314:5-315:17.

      RESPONSE: Undisputed that some version of the HPFS letter was submitted to the

      Chinese police. Plaintiffs dispute that the New Final Letter is the version of HPFS’s letter

      that was actually submitted to the PSB and that the Old Final Letter contained factual

      inaccuracies regarding the agency relationship between HPFS and H3C, as stated above.

      (See Resp. ¶ 26, supra.)


34.   Mr. Gill explained that the inaccurate statement in prior drafts arose from his own mistaken
      beliefs that (i) Meng Tao was an employee of (non-party) H3C, rather than an employee of
      (non-party) HP China; and (ii) Meng Tao had physically inspected the equipment, rather
      than simply obtaining a partial list from the Chinese police. Both of those mistaken
      assumptions were corrected by Meng Tao before Mr. Gill submitted his letter to the
      Chinese police. Quigley Decl., Ex. 10 (Gill Tr.), 288:10-15; 289:25-290:16; 303:22-
      315:17.

      RESPONSE: Undisputed that some version of the HPFS letter was submitted to the

      Chinese police. Plaintiffs dispute that the New Final Letter is the version of HPFS’s letter

      that was actually submitted to the PSB and that the Old Final Letter contained factual

      inaccuracies regarding the agency relationship between HPFS and H3C, as stated above.

      (See Resp. ¶ 26, supra.)


                                              23
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 24 of 73




             Plaintiffs also dispute that Meng Tao, “part of HP in China,” (Ex. 96, Def.’s

      30(b)(6) Tr. at 162:18-20), did not perform a visual inspection of the Seized Equipment.

      In February 2013, Gill told Styller that the PSB had “granted [HPFS] permission to view

      the seized goods.” (Ex. 49.) Following up on that viewing, Gill confirmed in an email to

      Styller that HPFS “inspected about 40% of the seized products.” (Id. at 1385.) Defendants’

      previously represented that “to the extent that review of partial inventory of the Seized

      Equipment by the Defendants . . . was permitted . . . the same was carried or conducted by

      Meng Tao in or about February to March 2013.” (See Dkt. 249-11 at 18 (HPE’s April 17,

      2019 Response to Interrogatory No. 3 of Plaintiffs’ First Set of Interrogatories).) To the

      extent that the April 2013 Letter was modified to correct Gill’s “misunderstanding,” at the

      time that “Meng Tao had physically inspected the equipment,” that correction is not

      reflected in Defendants’ interrogatory responses.


35.   The letter was thus corrected, Mr. Gill signed it, and the Final Letter was submitted to the
      police. Quigley Decl., Ex. 10 (Gill Tr.), 303:22-315:17; Quigley Decl., Ex. 11 (Declaration
      of David Gill), ¶ 7.

      RESPONSE: Undisputed that some version of the HPFS letter was submitted to the

      Chinese police. Plaintiffs dispute that the New Final Letter is the version of HPFS’s letter

      that was actually submitted to the PSB and that the Old Final Letter contained factual

      inaccuracies regarding the agency relationship between HPFS and H3C, as stated above.

      (See Resp. ¶ 26, supra.)


36.   Plaintiffs did not seek third-party discovery from HP China.

      RESPONSE: Disputed. “[P]laintiffs initially requested that the defendants produce

      documents from other HP entities[, including HP China,] in the course of the parties’

      negotiation over discovery in [April] 2018.” (See Dkt. 149-1.) Plaintiffs’ requests were


                                              24
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 25 of 73




      based, in part, on Defendants’ Initial Disclosures identifying HP China employees Meng

      Tao and James Kwok as “[p]ersons with relevant knowledge” of the case, (Dkt. 249-5), as

      well as on Defendants’ representation that “[f]rom 2009 until approximately March 2015 .

      . . HP hosted Microsoft Exchange user accounts for all of the Corporate Defendants using

      the ‘@hp.com’ email domain,” (Dkt. 149 at 4), which Tao and Kwok both used, (see, e.g.,

      Dkt. 390-1 at Entries 646 and 651.) Because Defendants refused to produce Tao and

      Kwok’s documents despite being in their custody and control, Plaintiffs’ discovery

      requests related to Tao and Kwok’s documents were also the subject of Plaintiffs’ Motion

      to Compel, (see Dkt. 223 at 12-15), and Plaintiffs’ Motion for Reconsideration, (see Dkt.

      249 at 12-14, 21).


37.   Plaintiffs did not seek third-party discovery from Inspira.

      RESPONSE: Undisputed.


38.   No Individual Plaintiff has ever spoken with any employee of the HPFS Defendants.
      Quigley Decl., Ex. 12 (May 10, 2021 Yuyi Tr.), 63:20-22; Quigley Ex. 13 (Jan. 19, 2021
      Yu Tr.), 271:21-273:5; Quigley Decl., Ex. 14 (Jan. 22, 2021 Cheng Tr.), 7:24-8:13.

      RESPONSE: Undisputed.


39.   The Individual Plaintiffs were not involved in the negotiations or execution of the
      Agreements. Quigley Decl, Ex. 15 (Pekar Tr.), 103:21-104:8; Quigley Decl., Ex. 16 (Nov.
      11, 2020 Styller Tr.), 81:4-8, 82:12-21, 86:18-24; Quigley Decl., Ex. 13 (Jan. 19, 2021 Yu
      Tr.), 273:2-5.

      RESPONSE: Undisputed.


40.   The Individual Plaintiffs never read the contracts before ICT signed them. Quigley Decl.,
      Ex. 12 (May 10, 2021 Yuyi Tr.), 63:14-19; Quigley Decl., Ex. 13 (Jan. 19, 2021 Yu Tr.),
      273:6-10; Quigley Decl., Ex. 14 (Jan. 22, 2021 Cheng Tr.), 7:20-23.

      RESPONSE: Undisputed.




                                               25
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 26 of 73




41.   The WSA provides: “The Equipment is sold “AS IS WITH DEFECTS” and, to the fullest
      extent permitted by law, Seller makes no warranty, express or implied, as to any matter
      whatsoever[.].” Quigley Decl., Ex. 37.

      RESPONSE: Disputed. During negotiations between ICT and HPFS India, Defendants

      represented to ICT’s Mike Pekar that many of the CWG Goods, coming off a 7-month

      lease, would have the remaining “original H3C warranty” and a “90 days warranty” from

      HP. (See Ex. 91, Styller Tr. at 102:18-103:5; see also Ex. 7 at 2192.) Prior to the sale of

      the first installment to ICT, HPFS confirmed that “[t]he warranties [on the CWG Goods]

      ARE transferable from one bona fide end-user to another bona fide end user, either directly

      or via a HP [a]uthorised reseller.” (See Ex. 8 at 0962.)


42.   The RRSA provides: “HPFS Warranties To the maximum extent permitted by applicable
      law, HPFS makes no warranty whatsoever concerning the Active Equipment and no such
      warranty will be implied.” Quigley Decl., Ex. 1.

      RESPONSE: Undisputed to the extent that the quoted language is contained within the

      RRSA.


43.   The RRSA provides: “To the fullest extent permitted by law, HPFS’ liability under this
      Agreement will in no event exceed the Referral Fee. In no event will HPFS be liable to
      ICT for incidental, indirect, exemplary or consequential damages or for any loss of profits,
      revenue, interest or goodwill arising in connection with this Agreement.” Quigley Decl.,
      Ex. 1.

      RESPONSE: Undisputed to the extent that the quoted language is contained within the

      RRSA.


44.   ICT’s out-of-pocket expenses for selling the Equipment totals $302,500.00. Quigley Decl.,
      Ex. 31 (ICT Interrogatory Responses); Quigley Decl., Ex. 32 (ICT Amended Interrogatory
      Responses); Quigley Decl., Ex. 33 (Plaintiffs’ Initial Disclosures).




                                              26
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 27 of 73




      RESPONSE: : It is undisputed that ICT stated in its interrogatory responses that it’s out

      of pocket expenses totaled $302,500.00. Disputed to the extent that Defendants present a

      legal conclusion regarding ICT’s damages as a fact.


45.   ICT earned $322,535.67 in revenue selling the Equipment. Quigley Decl., Ex. 31 at 7-8.

      RESPONSE: Undisputed to the extent that the quoted revenue number appears in ICT’s

      interrogatory responses. Disputed to the extent that it is implied that Plaintiffs’ realized

      any revenue from the Promised Goods as opposed to the Shipped Goods it actually

      received. (See Resp. ¶ 1, supra.)


46.   ICT generated $20,035.67 in profit from selling the Equipment. Quigley Decl., Ex. 31 at
      7-8; Quigley Decl., Ex. 32; Quigley Decl., Ex. 33.

      RESPONSE: Disputed to the extent that it is implied that Plaintiffs’ realized any revenue

      from the Promised Goods as opposed to the Shipped Goods it actually received. (See Resp.

      ¶ 1, supra.) Further disputed to the extent the above relies solely upon Plaintiffs’ written

      discovery responses issued at the outset of the case. Pursuant to Rule 33(d), Plaintiffs

      produced profit and loss documents for ICT’s Chinese operations, (see e.g., Ex. 77), as

      well as transaction-level data for sales of Shipped Goods in China (see, e.g., Ex. 76).

      Defendants’ damages expert, G. William Kennedy, who proposed the same figures that

      Defendants present as undisputed here, did not reference any of those documents when

      calculating ICT’s damages.

             Kennedy admitted that he had not seen “an item-by-item account of ICT’s sales in

      India,” (Ex. 102, Kennedy Tr. at 199:19-24), and that his estimate of ICT’s revenue did not

      account for the number of units sold, (id. at 54:4-8). Rather, Kennedy relied heavily on

      ICT’s interrogatory responses, which only identify ICT’s customers who purchased some



                                              27
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 28 of 73




      of the Shipped Goods, the date of their purchases, and the total revenue realized from each

      purchase – but which do not include (because Defendants did not ask about) the number of

      units sold, the type of unit sold, or ICT’s expected profit upon purchase of the Promised

      Goods from Defendants. (Dkt. 515-30 (ICT’s Objections and Responses to Defendants’

      First Set of Interrogatories); Dkt. 515-31 (ICT’s Amended Objections and Responses to

      Defendants’ First Set of Interrogatories).)

             Further disputed to the extent that it refers to any realized revenue below the

      Parties’ reasonable expectations as “profits.”    This realized revenue falls far below

      Defendants’ own expectations, as they projected that the “[e]xpected sale value” of the

      goods once resold would fall between 1 million and 2.75 million USD. (Ex. 11.) The

      revenue also fell below Jade Cheng’s expectations prior to the deal. (See Ex. 15 at 1244.)

      For example, prior to receiving the substandard goods, Mr. Cheng estimated that ICT could

      sell parts numbered H3C-0235A24U in China for at least $1,500 each; however, ICT’s

      sales records show that those unit eventually sold for just $628.33. (See Ex. 15 at 1244;

      Ex. 76.)


47.   ICT has never paid a Referral Fee under the RRSA. Quigley Decl., Ex. 16 (Nov. 11, 2020
      Styller Tr.), 113:10-22; Quigley Decl., Ex. 11, ¶ 8.

      RESPONSE: Undisputed that Plaintiffs did not pay a Referral Fee under the RRSA;

      however, because HPFS did not “invoice ICT for the Referral Fee” as required by the

      RRSA, no such payment was due. (See Ex. 16 at 2561.)


48.   Defendants did not   the detention of the Individual Plaintiffs. Quigley Decl., Ex. 17
      (Chow Report); Quigley Decl., Ex. 18 (Chow Rebuttal Report); Quigley Decl., Ex. 19
      (Chow Tr.), 277:18-278:2.




                                               28
Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 29 of 73




RESPONSE:        Disputed.     The Individual Plaintiffs’ detention was prolonged by

Defendants’ actions and inactions both before and during the Individual Plaintiffs’ time in

PSB custody.

       First, prior to the Individual Plaintiffs’ detention, HP’s decision to allow H3C to

own enforce its own trademark rights in China “indigenous[ly],” (Ex. 96, Def.’s 30(b)(6)

Tr. at 41:24-42:10), “exposed [HP] and others [including the Individual Plaintiffs to

unnecessary risks.” (Dkt. 515-17 ¶¶ 78, 81.) Defendants were limited in their ability to

directly intervene in the PSB investigation as a result of HP’s decision to enact “a corporate

structure where it could benefit from allowing H3C to operate without regard to U.S. laws

that govern relationships between U.S. parent corporations and their foreign subsidiaries.”

(Dkt. 515-17 ¶¶ 19-21.) That structure prolonged the Individual Plaintiffs’ detention

because it created the risk of “a counterfeiting investigation by H3C in which HP could not

easily intervene.” (Dkt. 515-17 ¶ 95.)

       Second, the above is disputed because HP ultimately “had control of” H3C as its

wholly-owned subsidiary, (Ex. 96, Def.’s (30(b)(6) Tr. at 138:10-11), and its failure to use

that power also prolonged the Individual Plaintiffs’ detention. As the parent corporation,

HP could have directed H3C to stop its support for the PSB’s prosecution of the Individual

Plaintiffs, irrespective of how the PSB would react because, as a “wholly-owned subsidiary

. . . H3C reported [to] HP.” (Ex. 96, Def.’s 30(b)(6) Tr. at 13-17.) The record shows that

H3C took instruction from HPFS throughout Defendants’ investigation of the Individual

Plaintiffs, including when “H3C inspected the seized equipment no behalf of HPFS India,”

(Dkt. 331-4 at 3; see also Dkt. 341 ¶¶ 48, 60), and when H3C drafted a Verification Report

“specifically generated at the direction of [Defendants’] counsel.” (Dkt. 258 ¶ 46.)




                                         29
Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 30 of 73




       Third, the above is further disputed because Defendants could have done more to

end the Individual Plaintiffs’ time in detention separate from their control over H3C. The

record confirms Professor Chow’s opinion that Defendants had at least a “limited ability”

to “clarify the situation for the PSB,” as evidenced by the fact that the PSB frequently

sought information from them. (Dkt. 515-17 ¶¶ 88, 94.) When Jade, Jason and Cathy

were first detained, the police asked Meng Tao, “part of HP in China” (Ex. 96, at Def.s’

30(b)(6) 162:18-20), to verify the authenticity of ICT’s contract with HPFS India – to

which he responded that “HP does not recognize any contract . . . signed by [ICT].” (Ex.

45.) Later, after the police “granted [HPFS] permission to view the seized goods,” and

HPFS “inspected 40% of the seized products,” (Ex. 49), HP China voluntarily contacted

the Chinese authorities to request a “detailed inspection of all the [Seized Equipment.],”

(Ex. 60.) The prosecutor also told the police to “verify with HP . . . whether the company

has acquired the brand H3C and sold [H3C] products.” (Ex. 52 at 3424.)

       Yet, despite the time it took to prepare, Gill’s letter failed to include key

exonerating information for the Individual Plaintiffs, including that, at the time, Defendants

had “no reason to believe” that the Individual Plaintiffs were selling anything other than

the Shipped Goods from HPFS. (Ex. 96, Def.’s 30(b)(6) Tr. at 149:9-14.) Gill’s letter also

did not include “anything about Mr. Harris checking on the remaining [CWG Goods in

India], the TTG equipment and having [] concerns about the equipment and the custody in

which it was maintained;” nor did it contain any information about “TTG’s processes” for

reconciling equipment returned from a lease or “[t]he fact that ICT was emailing HPFS to

discuss the selling of the [Shipped Goods] into China . . . before [ICT] even had the

equipment.” (Id. at 183:3-185:15; see also Resp. ¶ 49, infra.)




                                         30
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 31 of 73




             Finally, Defendants also prolonged the Individual Plaintiffs’ detention by ordering

      TTG to destroy the remaining CWG Goods, even though those could have been “helpful”

      for the Individual Plaintiffs to “compare” the CWG Goods in TTG’s possession to the

      Seized Equipment, (Ex. 96, Def.’s 30(b)(6) Tr. at 80:12-21), after Defendants determined

      that “the origination of the [off-lease] equipment,” – which matched the Seized Equipment

      in PSB custody – was “questionable.” (See Dkt. No. 341 ¶ 61.)


49.   Defendants could not prolong the detention of the Individual Plaintiffs. Quigley Decl., Ex.
      17 (Chow Report); Quigley Decl., Ex. 18 (Chow Rebuttal Report); Quigley Decl., Ex. 19
      (Chow Tr.), 277:18-278:2.

      RESPONSE: Disputed. Professor Chow is not a fact witness in this matter.

             It is further disputed because the “[Individual Plaintiffs] were arrested because of a

      complaint by H3C,” (Ex. 92, Patterson Tr. at 116:15-18), HP’s “wholly-owned subsidiary,”

      (Ex. 96, Def.s’. 30(b)(6) Tr. at 10:5-17); see also Resp. ¶ 48, supra). Because HP’s

      subsidiaries “reported up into HP,” HP is responsible for their statements prolonging the

      Individual Plaintiffs’ detention, (Ex. 96, Def.s’ 30(b)(6) Tr. at 11:12-21), including: H3C’s

      statement to the PSB that “[i]t has never designated Hewlett-Packard for the domestic sales

      and distribution of productions with ‘H3C’ trademark in China” (Ex. 42); and Meng Tao’s

      statement to the PSB that “HP d[id] not recognize” the agreement between ICT and HPFS

      India and that he could not verify the authenticity of the contracts between ICT and HPFS

      India and that “[ICT] is required to provide details of HP’s contact person in order to prove

      [the] authenticity of the agreement[s].” (Ex. 45.)

             The statement is further disputed because HPFS and Gill withheld the full scope of

      the Procuratorate’s request for additional information. On March 14, 2013, Gill sent Styller

      a one-page image displaying a Mandarin-language document which he identified as “the



                                               31
         Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 32 of 73




         prosecutor’s request for information related to [ICT’s] business license, customs

         clearance,” and which included a list of five numbered requests, two of which were

         redacted. (Ex. 52.) Later, Plaintiffs learned that the redacted requests sought information

         about ICT’s sales in China, which would have helped to show that the Individual Plaintiffs

         should not be charged and detained for a serious economic crime. (Compare Ex. 52 at

         3424 (Redacted Prosecutor’s letter) and Ex. 46 (Unredacted Prosecutor’s letter));7 (see also

         Dkt. 515-18 ¶ 33 (Chow Report) (providing that there is a “a threshold test with the level

         of criminal liability increasing based on the value of sales of counterfeit goods.”).)

                  The above statement is also disputed because it takes out of context the conclusion

         reached by Professor Chow in his Report. Professor Chow’s report stated that “as the

         registered trademark holder in China, H3C was the only entity that could affect the [PSB’s]

         counterfeiting investigation.” (Dkt. 515-18 ¶ 16.) Moreover, in his affirmative report,

         Professor Chow stated that HP and HPFS had a “limited ability” to “clarify the situation

         for the PSB,” but failed to do so. (Dkt. 515-17 ¶¶ 88, 94.) Thus, he did not opine that HP’s

         corporate structure was immutable; rather, Professor Chow’s report makes clear that HP’s

         inability to intervene directly with the PSB was a function of its own corporate structure.

         (Id. ¶¶ 19-21; see also Resp. ¶ 48, supra.)


50.      Prof. Chow affirmed the opinions in his reports under oath. Quigley Decl., Ex. 19 (Chow
         Tr.), 27:4-28:15.

         RESPONSE: Undisputed.



7
   The way in which Gill presented the prosecutor’s request for information to Styller conveyed that ICT was being
actively investigated by the PSB and that ICT’s delay in providing the requested documents was the cause of the
Individual Plaintiffs’ continued detention. However, years later, Plaintiffs discovered that the document Gill had used
to pressure Styller was a two-page letter from the prosecutor to the PSB, not ICT. (See Ex. 98 ¶ 11 (Ma Li Aff.).)
Moreover, included in that letter from the prosecutor was the statement that the evidence collected by the PSB was
insufficient “to make legitimate charges” against the Individual Plaintiffs. (Ex. 46.)


                                                         32
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 33 of 73




51.   HP could not control H3C’s interactions with the PSB and was unable to directly obtain
      the release of the plaintiffs from the PSB. Quigley Decl., Ex. 17 (Chow Report) ¶ 20.

      RESPONSE: Disputed. Professor Chow is not a fact witness in this matter. The above

      statement is also disputed because it takes out of context the conclusion reached by

      Professor Chow in his Report. Although H3C “maintain[ed] their own independence . . .

      keep[ing] their indigenous nature intact,” (Ex. 96, Def.’s 30(b)(6) Tr. at 41:24-42:10), it is

      not as though HP was incapable of controlling the actions of its wholly-owned subsidiary.

      (See Resp. ¶¶ 48, 49, supra.)        Rather than being hamstrung by some immutable

      characteristic, HP actively chose to allow H3C to be “independen[t] . . by design.” (See

      also Ex. 96, Def.’s 30(b)(6) Tr. at 42:14-19.)      Since the PSB relies on the registered

      trademark owner – in this case H3C – to guide its investigation, HP’s failure to register

      H3C’s trademarks in its name made it difficult for HP to “clarif[y] the situation for the

      PSB.” (Dkt. 515-17 ¶¶ 42, 94.)


52.   “As the registered trademark holder in China, H3C was the only entity that could affect the
      counterfeiting investigation.” Quigley Decl., Ex. 18 (Chow Rebuttal Report) ¶ 16.

      RESPONSE: Undisputed that the quoted language appears in Professor Chow’s Rebuttal

      Report. However, it is disputed to the extent that Defendants take Professor Chow’s

      statement out of context. Professor Chow opined that “[d]ue to Defendants’ corporate

      organization, . . . the PSB had no legal basis for recognizing any of the HP entities

      established outside of China or any of the contracts, transactions, or events occurring

      outside of China. Because H3C is the registered trademark holder in China, only H3C’s

      consent or acquiescence would have persuaded the PSB drop this case against the

      Plaintiffs,” (Dkt. 515-18 ¶ 35), or “verify the authenticity” and relevance of any documents

      provided by ICT, (id. ¶ 16).



                                               33
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 34 of 73




             Further disputed for the reasons set forth in detail above, which demonstrate that

      Defendants had several ways to influence the counterfeiting investigation, including by

      exercising its absolute control over H3C as a wholly-owned subsidiary. (See Resp. ¶¶ 48,

      49, supra.)

             Plaintiffs also dispute that H3C was the only entity capable of impacting the PSB’s

      counterfeiting investigation because the Chinese authorities sought information regarding

      the case against the Individual Plaintiffs from sources others than H3C. For example, the

      Chinese authorities accepted various materials from Alexander Styller intended to verify

      the authenticity of ICT’s agreements with HPFS India and provide a connect between the

      Seized Equipment and Shipped Equipment. (See Ex. 106 ¶¶ 7-12 (Affidavit of Alexander

      Styler (“Styller Aff.”)); see also Resp.¶¶ 61, 107, infra), as well as information from Cathy

      Yu’s Chinese defense attorney, Ma Li, verifying the authenticity of the serial numbers on

      several pieces of the Seized Equipment. (See Ex. 98 ¶¶ 20-23 (Ma Li Aff.).)


53.   The PSB had no legal basis for recognizing any of the HP entities established outside of
      China or any of the contracts, transactions, or events occurring outside of China. Because
      H3C is the registered trademark holder in China, only H3C’s consent or acquiescence
      would have persuaded the PSB to drop this case against the Plaintiffs. Quigley Decl., Ex.
      18 (Chow Rebuttal Report), ¶ 35.

      RESPONSE: Disputed. Professor Chow is not a fact witness in this matter. The above

      statement is also disputed because it takes out of context the conclusion reached by

      Professor Chow in his Report.

             Further, Plaintiffs dispute that HP was incapable of controlling H3C because, as

      HP’s “wholly-owned subsidiary,” H3C was “ultimately reported to” and was controlled by

      HP. (Ex. 96, Def.’s 30(b)(6) Tr. at 10:5-17.) The risks resulting from H3C’s “high level

      of institutional independence,” (Dkt. 515-17 ¶ 57), is that “HP would struggle to



                                               34
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 35 of 73




      communicate directly with [Chinese] authorities” and that “H3C could engage in unethical

      and illegal practices without the knowledge of HP,” (id. ¶ 20).

                To the extent that HP’s corporate-subsidiary structure was such that H3C was “set

      up to operate independently” and “would, obviously, do things that HP were not aware of,”

      (Ex. 96, Def.’s 30(b)(6) Tr. at 42:14-15), this organization could give rise to civil or

      criminal liability under the Foreign Corrupt Practices Act. (See Ex. 99, Chow Tr. at

      224:14-19 (“I believe that the SEC would be very interested in investigating HP and its

      practices with H3C.”).) By choosing not to supervise or monitor its Chinese subsidiary,

      HP allowed H3C to operate with “no internal accounting controls . . . in place,” in violation

      of 15 U.S.C. § 78m(b)(2)(B), a structure that may have afforded H3C the opportunity to

      bribe the Chinese police to prolong the detention of the Individual Plaintiffs.

                It is undisputed that the cited language appears in Professor Chow’s Rebuttal

      Report.


54.   Prof. Chow testified: “Q: So it’s your opinion at least that HP couldn’t affect the
      counterfeiting investigation, isn’t that right? A: Yes, sir. Q: And HPFS couldn’t affect
      the counterfeiting investigation, correct? A: Yes, sir. Q: And David Gill couldn’t affect
      the counterfeiting investigation, correct? Yes, sir.” Quigley Decl., Ex. 19 (Chow Tr.),
      277:18-278:2.

      RESPONSE: It is undisputed that this is an accurate quotation from Professor Chow’s

      deposition testimony, however, Plaintiffs dispute the presentation of Professor Chow’s

      expert opinion out of context. Professor Chow did not suggest that there was no way in

      which HP, HPFS, or David Gill could have affected the PSB’s investigation; rather, he

      opined that “if HP were the registered trademark owner of the H3C trsdemark, this case

      never would have occurred.” (Ex. 99, D. Chow Tr. at 238:7-12; see also Dkt. 515-17 ¶

      91.)



                                               35
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 36 of 73




                Further, the record shows that the PSB’s investigation was precipitated and

      continuously encouraged by H3C, HP’s wholly-owned subsidiary. (See, e.g., Ex. 38

      (containing a letter from H3C to the PSB requesting the Individual Plaintiffs’ arrest); Ex.

      31 (H3C’s report to the PSB containing a valuation of the Seized Equipment (“H3C’s

      Valuation Report”) for purposes of the Individual Plaintiffs’ continued prosecution by

      Chinese authorities).)

                Further, there was a high volume of coordination between Defendants and

      personnel at H3C and HP China throughout the Individual Plaintiffs’ detention, (see Dkt.

      390-1 at Entries 149-658), including the fact that Jessica Liu, “HP employee” Jessica Liu

      acted as “team lead for [the] H3C legal team,” (Ex. 92, Patterson Tr. at 83:1-4), throughout

      the course of HP’s investigation into the Individual Plaintiffs’ arrests.


55.   Since H3C – and not HP, HPFS, or HPFS (India) – was the registered owner of all H3C
      China trademarks and controlled all trademark enforcement actions, the PSB would have
      looked only to and accepted direction from H3C and not directly from its parent company.
      Quigley Decl., Ex. 17 (Chow Report), ¶ 90.

      RESPONSE: Undisputed that the quoted language appears in Professor Chow’s Rebuttal

      Report.

                Disputed to the extent that Professor Chow is not a fact witness in this matter. The

      above statement is also disputed because it takes out of context the conclusion reached by

      Professor Chow in his Report.          Professor Chow qualifies the above statement by

      explaining, “[h]ad HP registered as the owner of the H3C trademark in China, it would

      have been able to participate directly in the PSB investigation and could have told the PSB

      to end the investigation and release the plaintiffs. If HP were the owner of the registered

      trademark in China, there may not have been an investigation to begin with, since, unlike




                                                 36
Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 37 of 73




H3C, HP was aware that ICT was an authorized H3C distributor selling the equipment

pursuant to a contract it entered into with HPFS.” (Dkt. 515-17 ¶ 91.).

       It is not disputed that the “PSB does not have the capability or knowledge” to assess

whether a product is counterfeit and must rely on the trademark owner to make such a

determination. (Dkt. 515-17 ¶ 16.) However, the PSB typically does not undertake

criminal enforcement actions for allegedly counterfeit products that “pose no danger to the

public but will consume a great deal of financial resources and manpower” absent the

payment of a “case fee” by the brand owner. (Dkt. 515-17 ¶¶ 74-77.)

       Because “[e]conomic crimes, such as counterfeiting, are not viewed as priorities

and the PSB will actively pursue such cases only in special situations that involve victims

that have been harmed or killed,” (id. ¶ 35.), “the [police] will not bring such actions

without payment of a ‘case fee,’” (id. ¶ 74). The PSB may also “ask for additional

payments during the course of along [criminal] investigation, and [] unless these additional

payments were paid, the investigation would be abandoned.” (Dkt. 515-17 ¶ 76.) Thus,

by creating a corporate structure which allowed H3C to “maintain their . . . independence"

and “do things that HP [was] not aware of,” HP “creat[ed] a structure where H3C could

pay case fees to the PSB to initiate criminal investigations into H3C’s competitors that

harm those competitors.” (Dkt. 515-17 ¶ 21 (citing Ex. 96, Def.’s 30(b)(6) Tr. at 41:24-

42:10, 44:9-15).) In doing so, HP created a “completely avoidable and careless risk that

one of its non-China based subsidiaries, [like HPFS or HPFS India] would sell H3C

equipment for resale in China and expose the reseller to a counterfeiting investigation by

H3C in which HP could not easily intervene.” (Dkt. 515-17 ¶ 95.)




                                        37
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 38 of 73




             It is also disputed to the extent that PSB sought information from parties other than

      H3C. (See, e.g., Resp. ¶¶ 7, 49, 61.)


56.   HP struggled to communicate directly with the PSB and was unable to effectively advocate
      for the individual Plaintiffs’ release from PSB custody. Quigley Decl., Ex. 17 (Chow
      Report), ¶ 93.

      RESPONSE: Disputed to the extent that Professor Chow is not a fact witness. The above

      statement is also disputed because it takes out of context the conclusion reached by

      Professor Chow in his Rebuttal Report. Professor Chow stated that Defendants struggled

      to influence the PSB not because they were powerless to do so, but because “HP created a

      corporate structure where it could benefit from allowing H3C to operate without regard to

      U.S. laws that govern relationships between U.S. parent corporations and their foreign

      subsidiaries” including the Foreign Corrupt Practices Act. (Dkt. 515-17 ¶¶ 19-21.).

             Further, although HP ultimately “had control of” H3C as its wholly-owned

      subsidiary, (Ex. 96, Def.’s 30(b)(6) Tr. at 138:10-11), there is no evidence in the record

      that HP ever used that authority to direct H3C to tell “the PSB to end the investigation and

      release the plaintiffs.” (Dkt. 515-17 ¶ 91; see also Resp. ¶¶ 48, 49, supra.)

             Moreover, Professor Chow explained that “the PSB would not have recognized any

      of the underlying [contracts between ICT and HPFS India] as valid evidence . . . absent

      direction from H3C regarding the validity of such contracts, which the documents show

      H3C was unwilling to give despite being contacted directly by HPFS about its contract with

      ICT.” (Dkt. 515-18 ¶ 42.) Despite admissions by the Defendants that they were regularly

      in contact with H3C personnel while the Individual Plaintiffs were detained, the record

      reflects that no such instruction was ever given to H3C in order to assist in securing the

      Individual Plaintiffs’ release. Instead, on May 2, 2013, H3C submitted a cover letter to the



                                               38
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 39 of 73




      PSB (“H3C Cover Letter”) “in conjunction with HPFS India’s April 2013 letter to the

      Chinese authorities,” (Dkt. 291 at 20), which stated that H3C “ha[d] no knowledge

      whatsoever as to whether or not the transaction between HPFS and ICT aforementioned in

      HPFS’ statement did occur” and that “[p]er HPFS’ request, H3C hereby forwards [this]

      information to the Public Security Bureau.” (Ex. 65.)

             H3C’s refusal to verify the authenticity of the contract between ICT and HPFS India

      was the same approach taken by Meng Tao, “part of HP in China.” (Ex. 96, Def.’s 30(b)(6)

      Tr. 162:18-20.) On more than one occasion, Mr. Tao refused to verify the authenticity of

      ICT and HPFS India’s contracts and told the PSB that “HP d[id] not recognize” the

      agreement between ICT and HPFS India. (See Ex. 45; see also Resp. ¶ 49, supra.) Mr.

      Tao could have corroborated the fact that HPFS had sold the Seized Equipment to ICT,

      which he knew since he was in contact with HPFS through Gill. (See, e.g., Ex. 90, Gill Tr.

      at 211:8-14; id. at 220:21-221:19.)


57.   The only entity the PSB fully recognized and relied upon while investigating the counterfeit
      charges was H3C. Quigley Decl., Ex. 18 (Chow Rebuttal Report), ¶ 43.

      RESPONSE: Disputed to the extent that Professor Chow is not a fact witness. It is further

      disputed because the record shows that the PSB sought information from entities other than

      H3C during its enforcement action against the Individual Plaintiffs. For example, the

      Chinese authorities spoke with “Meng Tao” at HP China, (Ex. 45), and accepted

      information related to ICT and the Individual Plaintiffs sent to the Procuratorate by Alex

      Styller via the Chinese Consulate in New York. (See Resp. ¶ 59, infra.)

             Furthermore, this is disputed because Defendants claimed to have the ability to

      influence the PSB at the time of the Individual Plaintiffs’ detention. (See Ex. 61 (On April

      3, 2013, Gill informed ICT’s attorney Les Riordan, “if it can be confirmed that the


                                              39
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 40 of 73




      equipment is genuine, then the police/prosecutor will view the situation much less

      seriously.”).)


58.   So far as the PSB was concerned, the only valid evidence in this case originated in China
      from H3C. Quigley Decl., Ex. 18 (Chow Rebuttal Report), ¶ 43.

      RESPONSE: Disputed to the extent that Professor Chow is not a fact witness. It is also

      disputed because the record contains evidence that the Chinese authorities sought

      additional information related to “ICT’s business and importation” in order to verify “the

      defenses raised by the [Individual Plaintiffs]” who argued that the Seized Equipment was

      not counterfeit because it was purchased directly from HP. (Dkt. 515-18 ¶ 15 (Chow

      Rebuttal); see also Resp. ¶ 59, infra.))

              Further, Defendants themselves recognized that the Chinese enforcement

      authorities sought information from sources other than H3C as part of their investigation.

      Attached to a March 14, 2013 email from David Gill to Alex Styller was “the

      [Procuratorate’s] request for information related to [ICT’s] business license, customs

      clearance, etc.” (Ex. 52; see also Ex. 53 (containing the same document which Gill

      represented as being from the Procuratorate, as produced by Defendants).) The partially

      redacted document from the Procuratorate seeks information from various parties other

      than H3C, including the “U.S. Embassy” and “HP” in order to “verify . . . the oral reply

      given by [HP] as in the case statement [on] whether [HP] has acquired the brand H3C and

      sold products under it. A written explanation should be obtained from the company.” (Ex.

      52 at 3424.)

              Additionally, Cathy Yu’s Chinese defense lawyer recently provided Plaintiffs with

      a complete, unredacted version of the same Procuratorate document, revealing that the

      Chinese authorities, also sought information related to Jason Yuyi’s “sales records” and


                                                 40
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 41 of 73




      “[t]he proceeds of the sales of transceivers,” all of which would have been outside the

      custody and control of H3C. (See Ex. 46 (Unredacted letter and translation) (see also Ex.

      98 ¶ 11 (Ma Li Aff.) (“I have been told that a partially redacted copy of the first page of

      the Procuratorate’s letter to the PSB requesting additional evidence to legitimize the

      counterfeiting charge on which the Plaintiffs were arrested was previously produced as an

      email attachment from Defendant David Gill to Alexander Styller bearing bates stamp

      number ICT0003424. I have recently provided the Plaintiffs with a complete, unredacted

      version of that two-page letter.”).) Gill’s May 21, 2013 email concerning the submission

      of the Old Final Letter to the PSB also recognized that the PSB would “be willing to take

      the contents into content,” if ICT could “prove a connection between the company and the

      [Individual Plaintiffs].” (Dkt. 515-38 at 1.)


59.   David Gill wrote to ICT’s counsel on June 24, 2013: “The relevant authorities in China
      have reviewed the letter submitted by [HPFS India] explaining the history of the equipment
      sold to HPFS to ICT. However, based on an informal response from the authorities, it
      appears that they are currently unwilling to utilize that letter as evidence in this matter.”
      Quigley Decl., Ex. 7.

      RESPONSE: Undisputed that this statement accurately reflects the content of David Gill’s

      June 24, 2013 letter to ICT’s counsel. Disputed to the extent that the statements in Gill’s

      letter describing the Chinese authorities’ “informal response” are inadmissible hearsay

      because Gill himself did not speak with the authorities directly. (See Ex. 90, Gill Tr. at

      220:7-22.)

             Further disputed because Alex Styller and ICT did provide the Chinese authorities

      with the requested information, including “information related to ICT [], the agreements

      between ICT Company and [HPFS India, and] information about [the Individual

      Plaintiffs’] work at ICT,” to China via the Chinese Consulate in New York, which the



                                               41
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 42 of 73




      Individual Plaintiffs’ Chinese defense lawyer then “provided [to] the Procuratorate” in June

      2013. (Ex. 98 ¶¶ 16-17 (Ma Li Aff.); see also Ex. 106 ¶¶ 7-12 (Styller Aff.).) After

      delivering the materials to the Chinese authorities , Ma Li, Cathy Yu’s defense attorney,

      explained that a “policeman . . . in charge of investigation . . . told me he wants someone

      as representative for ICT USA [to] call him” so the he could “ask some questions about

      this case” and determine “whether our evidence[ is] true or not.” (Ex. 70 at 3332.)

             Further, Professor Chow has also concluded that “the sole basis for the detention

      and arrest of the [Individual Plaintiffs] was due to the counterfeiting allegations asserted

      by H3C.” (Dkt. 515-17 ¶ 14; see also id. ¶ 66.)


60.   The PSB reviewed HPFS India’s letter but “[i]t appear[ed] that, in order for them to be
      willing to take the contents into account, it will be necessary for ICT to prove a connection
      between the company and these individuals. You will recall that the prosecutor, some time
      ago, asked for information related to ICT’s establishment in China and information around
      the customs declarations etc. related to the import of the equipment.” Quigley Decl., Ex.
      40.

      RESPONSE: Disputed. There is evidence in the record that shows that Alex Styller did

      provide the Chinese authorities with the requested information and that the Chinese

      authorities considered that information. (See Resp. ¶ 59, supra.)


61.   The PSB sought information concerning customs documentation and business licensing
      from ICT. Quigley Decl., Ex. 41; Quigley Decl., Ex. 7; Quigley Decl., Ex. 42.

      RESPONSE: It is undisputed that the PSB sought this information about ICT. However,

      Plaintiffs dispute any implication that this information was sought by the PSB for any

      reason other than to verify the defense that the Individual “Plaintiffs raised [regarding]

      their valid purchased of authentic goods bearing a [H3C] trademark from HPFS (India), a

      wholly-owned subsidiary of Hewlett-Packard.” (Dkt. 515-18 ¶ 5 (Chow Report); see also

      id. ¶¶ 33, 66, 70.) The record reflects that this defense, raised by Jade Cheng to the PSB


                                               42
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 43 of 73




      before his detention even began and then “many time[s]” after that was the reason that the

      PSB “need[ed] to verify and confirm with HP” the details of the contract between HPFS

      India and ICT. (Ex. 94, Cheng Jan. 29, 2021 Tr. at 11:10-12:4.) Defendant Gill also sent

      to Styller a document from the Chinese prosecutor’s case file requiring the PSB to “obtain

      relevant information about [ICT’s customs clearance]” “[b]ased on the statement made by

      suspect [Jade Cheng], the [Seized Equipment] were delivered from HPFS India (a

      subsidiary of HP).”).) (Ex. 53; see also Ex. 105 ¶ 6 (Affidavit of Jade Cheng) (“Cheng

      Aff.”)).)


62.   There is no evidence that anyone at ICT relayed either of the following alleged statements
      about the April 2013 Letter to any Individual Plaintiff during their detention: the assertion
      that the April 2013 letter was substantively the same as the March 2013 draft letter; and
      the assertion that the April 2013 letter was appropriately ‘filed.’

      RESPONSE: Undisputed that no one at ICT relayed either of the statements above to the

      Individual Plaintiffs while they were in PSB custody.


63.   There is no evidence showing that HPE or HPI directed HPFS India to make either of the
      statements referenced in the previous paragraph.

      RESPONSE: Disputed to the extent that Defendants cite no evidentiary support in the

      record for the above statement. It is further disputed because Defendants’ privilege log

      shows that individuals from HPE and HP were heavily involved in drafting of the letter to

      the PSB from HPFS India. (See Dkt. 390-1.) Defendant Gill also stated that “Ching Chua”

      of HP China and “Jessica Liu” – an HP employee (see Resp. ¶ 25, supra), “review[ed]”

      and “sen[t Gill] comments [about] the letter.” (Ex. 90, Gill Tr. at 277:21-278:11.)


64.   Plaintiffs allege that in reliance on those two statements, they abstained from “view[ing]
      Defendants as adversaries” and from “pursu[ing] different legal venues and strategies in
      their quest to free the Individual Plaintiffs,” thereby prolonging their detention. Dkt. 101,
      ¶¶ 304, 307.


                                               43
Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 44 of 73




RESPONSE: Undisputed that the paragraphs cited contain the quoted language. Disputed

that these two statements were the sum total of Defendants’ fraudulent representations and

omissions as alleged in the Second Amended Complaint that Plaintiffs’ relied upon.

       For example, on March 20, 2013, Gill told Styller that “[a] sample of the [CWG

Goods were] being sent by [TTG] to China for analysis.” (Ex. 57.) Later, in his March 25

draft letter to the PSB, David Gill stated that H3C’s testing of the TTG Equipment led

HPFS to believe that “the relevant counterfeiting activities [referring to the logos on the

Seized Equipment] occurred at some point in time prior to the return of the [CWG Goods]

to HPFS India.” (Ex. 59 at 1433.) As a result of Gill’s representation, Alex Styller

expected that HPFS was making its best efforts to get his employees out of detention. (Dkt.

101-2 ¶ 124.) In truth, however, HPFS had removed that exonerating language from the

HPFS’s letter, despite viewing the TTG Equipment as proof of ICT’s innocence and

believing that it “would [have] . . . helped to resolve” the issues in China, (Ex. 96, Def.’s

30(b)(6) Tr. at 79:21-25), Gill represented that HPFS’s letter to the PSB was “substantively

the same” as the March 25 draft with only “some minor amendments but nothing that

changed the description of the relevant sequence of events between HPFS India and ICT.”

(Ex. 67 at 1514.)

       Further, HPFS never told the PSB about the results of H3C’s inspection of the

sample transceivers sent by TTG, even though Defendants determined that the

“origination” of a large portion of the Seized Equipment came from “the same batch of

property” in TTG’s possession. (Ex. 96, Def.’s 30(b)(6) Tr. at 148:6-21). In May 2013,

after HPFS concluded that “the origination of the [off-lease] equipment” – which matched

the Seized Equipment – “[was] questionable, and as such, [Defendants] should not allow




                                         44
         Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 45 of 73




         [TTG] to re-sell what they purchased from us;” Defendants’ then determined that “the

         correct course of action [is to] . . . instruct[] [TTG] to destroy the [remaining] equipment,”

         (See Ex. 66), and HPFS employees Kevan Bartley, JT Silvestri, Jim O’Grady, and Ross

         West met in Andover, Massachusetts to discuss next steps. (Ex. 66 at 1845.) Ultimately,

         the remaining CWG Goods in TTG’s possession were destroyed at “HP[‘s] . . . direction.”

         (See Ex. 96, Def.’s 30(b)(6) Tr. at 87:2.)

                  Defendants omitted these conclusions from HPFS’s final letter to the PSB, (Dkt.

         515-9), and never shared them with ICT. (Ex. 96, Def.’s 30(b)(6) Tr. at 137:11-25.)


65.      Plaintiff Yuyi was unaware of the existence of the April 2013 Letter until his deposition in
         May 2021. Quigley Decl., Ex. 20 (May 11, 2021 Yuyi Tr.), 189:16-190:14, 192:22-193:12.

         RESPONSE: Disputed. The above misstates Mr. Yuyi’s testimony who did not say that

         he was “unaware” of any letter “HP wrote to the Chinese authorities;” but that he “didn’t

         know” whether that occurred and “didn’t remember” whether he had ever heard that

         information before. (Ex. 101, Yuyi May 11, 2021 Tr. at 189:16-190:14.8).)


66.      There is no evidence that, before the sale, any Defendant knew of the existence of the
         Individual Plaintiffs. Quigley Decl., Ex. 12 (May 10, 2021 Yuyi Tr.), 63:20-22; Quigley
         Decl., Ex. 13 (Jan. 19, 2021 Yu Tr.), 271:21-273:5; Quigley Decl., Ex. 14 (Jan. 22, 2021
         Cheng Tr.), 7:24-8:13.

         RESPONSE: Undisputed.


67.      There is no evidence that, before the sale, any Defendant harbored some desire to see the
         Individual Plaintiffs falsely imprisoned for handling counterfeit equipment that Defendants
         would sell to ICT.

         RESPONSE: Undisputed.




8
   In addition to the pages cited in Plaintiffs’ response, for completeness, Plaintiffs’ Ex. 101 also includes pages 192
and 193 as referenced in Kevin Quigley’s Ex. 20 because they were omitted in docket entry ECF 515-20.


                                                          45
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 46 of 73




68.   ICT informed Defendants of the Individual Plaintiffs’ detention on or about January 31,
      2013. Quigley Decl., Ex. 36.

      RESPONSE: Disputed to the extent that Plaintiffs attempted to contact Defendants via

      ICT employee Alex Pekar about the Individual Plaintiffs’ detention as early as December

      24, 2012, but because “all [of the] guys who have some kind of involvement on this are on

      vacations till . . . next month,” Pekar was unable to reach them. (Ex. 40.) He explained

      that it was “very difficult to communicate with them at this time” despite “emailing,

      calling, and [sending] SMS [messages].” (Id.) By December 27, 2012, Alex Pekar had

      also reached out to Defendants for a copy of the parties’ agreement that was “signed by

      HP,” and not just by ICT, as requested by the Individual Plaintiffs’ Chinese defense

      attorney. (See Ex. 43.)


69.   There is no evidence that, after learning of the Individual Plaintiffs’ detention, any
      Defendant harbored some desire to see the Individual Plaintiffs falsely imprisoned.

      RESPONSE: Disputed. The record shows that in many instances, Defendants delayed

      their response and withheld critical information, including potentially exonerating

      evidence, that would have strengthened the Individual Plaintiffs’ ability to fight the

      counterfeiting allegations and implicated Defendants as the source of the Seized

      Equipment, including:

            Defendants withheld the conclusion of H3C’s inspection – that the Seized
             Equipment was from “the same batch of property” in TTG’s possession, (Ex. 96,
             Def.’s 30(b)(6) Tr. at 148:6-21) – from the PSB and the Plaintiffs “many weeks”
             while the Individual Plaintiffs were “sitting in prison,” (id. at 155:24-156:25), then
             ordered TTG to destroy the remaining CWG Goods (see Resp. ¶ 64, supra);

            Defendants worked closely with H3C throughout the Individual Plaintiffs’
             detention, including in the process of drafting the letter HPFS ultimately submitted
             to the PSB, (see Resp. ¶ 63, supra), and by suggesting that Alex Styller request that
             the Individual Plaintiffs’ local defense counsel “make a formal request . . . for
             H3C’s auditors to be granted access to inspect the equipment,” (Ex. 51 at 2574),
             despite evidence that the H3C continued to enthusiastically pursue the


                                              46
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 47 of 73




             counterfeiting charges against the Individual Plaintiffs at the same times, (see, e.g.,
             Ex. 65 (H3C Cover Letter to PSB); Ex. 69); and

            Gill repeatedly told Styller that the PSB was “still waiting for ICT to provide [a] . .
             . business licenses . . . [and] customs clearance documentation” (Ex. 56 at 1413),
             in a manner that suggested that the Individual Plaintiffs’ prolonged detention was
             that fault of ICT’s; and

            HP never sent a counterfeiting expert to China to assist in Defendants’
             investigation; instead, after two months, all they sent was Stuart Patterson, a lawyer
             from HP (see Ex. 96, Def.’s 30(b)(6) Tr. at 161:4-14); and

            Despite assurances from Gill to Styller as early as February 21, 2013, that
             Defendants were working “so that [the situation] can be resolved as soon as
             possible,” (Ex. 49 at 1383), Defendants’ letter to the PSB was not submitted until
             nearly three months later, on May 20, 2013. (Ex. 67 at 1514.)

             Moreover, despite HPFS’s letter being the only “affirmative fact” statement

      Defendants ever made to the PSB, it failed to clearly state that Defendants’ belief that they

      had no reason to suspect ICT of any wrongdoing. (Ex. 96, Def.’s 30(b)(6) Tr. at 167:10-

      16.) Defendants also had the letter delivered to the Chinese authorities “by H3C,” (Dkt.

      291 at 20-21), the same entity responsible for the Individual Plaintiffs’ arrests in the first

      place. (See Ex. 38; see also Resp. ¶ 9, supra.)


70.   During the meet-and-confer process preceding this motion, Plaintiffs’ counsel wrote that
      the “false imprisonment and conspiracy claims arise out of the police report made by
      Defendants’ agent, H3C, which claimed that all of the ICT inventory seized by the police
      was counterfeit under Chinese Law.” Quigley Decl., Ex. 21 (June 4, 2021 email from L.
      Nikas).

      RESPONSE:        Undisputed that Plaintiffs’ Counsel wrote this in a communication

      regarding this case.


71.   Prof. Chow opines that H3C conducted its counterfeiting investigation and communicated
      with the Chinese police independently of any involvement by Defendants. See Quigley
      Decl., Ex. 17 (Chow Report), e.g., ¶¶ 90-92 (“From my review of the documents, I believe
      that H3C was interested in maintaining its independent relationship with the PSB … H3C
      maintained control over its own operations in China, including the counterfeiting



                                               47
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 48 of 73




      investigation[.]”); ¶¶ 55-57 (“H3C had a high level of institutional independence and was
      not subject to general HP controls.”).

      RESPONSE: Undisputed that the quoted language appears in Professor Chow’s report.

      Disputed to the extent that Professor Chow is not a fact witness. Further disputed to the

      extent that above implies Defendants were not involved in the PSB investigation and

      detention of the Individual Plaintiffs. (See, e.g., Resp. ¶¶ 26, 34, 48, 69 supra.)


72.   Prof. Chow opines that that Chinese law prohibits detention beyond two months on the
      charges for which the Individual Plaintiffs were detained; that their detention would not
      have been extended to seven months unless H3C paid a “case fee”—a bribe—to the
      Chinese police; and that bribery falls into a “gray area” of Chinese law. Quigley Decl., Ex.
      17 (Chow Report), e.g., ¶¶ 21, 77 n.59, 98.

      RESPONSE: Undisputed that the quoted language appears in Professor Chow’s report.


73.   Gill was, at all relevant times, acting exclusively in his role as an employee of the HPFS
      Defendants. Quigley Decl., Ex. 10, 13:18-23; Quigley Decl., Ex. 11, ¶ 3.

      RESPONSE: Disputed. Given the various parties with which Defendant David Gill was

      communicating at all relevant times (see Dkt. 390-1 (Def’s. privilege log), Plaintiffs

      dispute that Gill was working exclusively in his capacity as an HPFS employee at all

      relevant times. Defendants’ privilege log contains over 120 communications involving

      David Gill and at least one individual from H3C or HP China, including on issues such as

      “letter [] to the Chinese police,” (id. at Entry 286), “inspection of [the seized] equipment,”

      (id. at Entry 280), “product verification,” (id. at Entry 381), and a product “verification

      report,” (id. at Entries 410, 646, 651), among others. Gill also testified that, in addition to

      himself, Stuart Patterson, Ching Chua of HP China, and Jessica Liu, “counsel for H3C,”

      (Ex. 90, Gill Tr. 152:15-17), were the “main lawyers” working together on all aspects of

      this matter. (Ex. 90, Gill Tr. at 150:18-21.) Jessica Liu worked simultaneously as an “HP

      employee,” and “team lead for [the] H3C legal team.” (Ex. 92, Patterson Tr. at 83:1-4.)


                                                48
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 49 of 73




74.   Prof. Chow concludes that “HP’s independent subsidiary structure created a completely
      avoidable and careless risk that one of its non-China based subsidiaries would sell H3C
      equipment for resale in China and expose the reseller to a counterfeiting investigation by
      H3C in which HP could not easily intervene.” Quigley Decl., Ex. 17 (Chow Report), ¶ 95;
      see also id. ¶¶ 78, 81, 87.

      RESPONSE: It is undisputed that above accurately states one of the conclusions reached

      by Professor Chow in his expert report. (See Dkt. 515-17 ¶ 95 (Chow Report).) However,

      Professor Chow’s report further explains that HP could have controlled the PSB

      investigation through its wholly-owned subsidiary H3C, but instead chose to “incur[]

      unnecessary risks in allowing [its] Chinese subsidiary . . . to operate independently by

      design.” (Id. ¶¶ 78-79 .) If, for instance, “HP [had] registered as the owner of the H3C

      trademark in China, it would have been able to participate directly in the PSB investigation

      and could have told the PSB to end the investigation and release the plaintiffs.” (Id. ¶ 91.)

      HP also could have directed H3C not to request the investigation in the first place,

      preventing the Individual Plaintiffs’ entire detention and arrest. (Id.).


75.   Styller suffered from anxiety, stress, and depression before the events at issue in this case.
      Quigley Decl., Ex. 16 (Nov. 11, 2020 Styller Tr.), 227:20-21; Quigley Decl., Ex. 34;
      Quigley Decl., Ex. 35.

      RESPONSE: Undisputed.


76.   The record shows that Defendants conducted an investigation and tried to help secure the
      Individual Plaintiffs’ release. Quigley Decl. Ex. 10, 171:23-172:2, 179:18-181:19; Quigley
      Decl., Ex. 7; Quigley Decl., Ex. 41; Quigley Decl., Ex. 43; Quigley Decl., Ex. 44.

      RESPONSE: It is undisputed that Defendants investigated the events that led to the

      Individual Plaintiffs’ arrest and detention. However, despite David Gill’s representation

      that “[a] number of people within HP are devoting a significant amount of time to this

      matter and trying to work it out as quickly as possible,” (Dkt. 515-39 at 1; Ex. 57), it is




                                                49
Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 50 of 73




disputed that Defendants’ involvement was intended to help secure the Individual

Plaintiffs’ release from PSB custody rather than protect Defendants’ interests.

       The record shows that in many instances, Defendants delayed their response and

withheld critical, and potentially exonerating, that would have strengthened the Individual

Plaintiffs’ ability to fight the counterfeiting allegations and implicated Defendants as the

source of the Seized Equipment, including:

      Defendants ordered TTG to destroy the remaining CWG Goods, even though it
       could have helped the Chinese police determine the Individual Plaintiffs’
       innocence, because HP determined that the “the origination of the [off-lease]
       equipment,” – which matched the Seized Equipment in PSB custody – was
       “questionable,” (Dkt. No. 341 ¶ 61); and

      Although Defendants worked with H3C on a Verification Report that was
       “specifically generated [by H3C] at the direction of [Defendants’] counsel,” (Dkt.
       258 ¶¶ 45-46), and compared TTG’s sample transceivers “to the transceivers after
       they had been seized by the Chinese Police,” (Dkt. No. 369 at 15), Defendants
       refused to make known the results of H3C’s analysis, including whether HPFS had
       been aware of those results back in 2013. (see Ex. 90, Gill Tr. at 274:9-16 (Q. . . .
       [Y]ou didn’t know, in 2013, what H3C had concluded in that report about [the
       Seized Equipment, correct? . . . A. . . . I cannot answer that question without
       disclosing privileged information.”)); and

      Despite repeated requests from Alex Styller that David Gill “make an effort to
       convince your H3C counterpart in China to instruct [the PSB] to free [the Individual
       Plaintiffs],” (Ex. 49), there is no evidence in the record suggesting Gill did so.
       Instead, Defendants worked closely with H3C throughout the Individual Plaintiffs’
       detention, including in the process of drafting the letter HPFS ultimately submitted
       to the PSB, (Ex. 90, Gill Tr. at 277:8-278:4), despite H3C’s ongoing and
       enthusiastic pursuit of the counterfeiting charges against the Individual Plaintiffs;
       and

      After a nearly two month-long investigation and the involvement of some 70
       lawyers, (see Dkt. 390-1.), the only facts provided by “HP or its subsidiaries to the
       [PSB] to help them make a decision” about the Individual Plaintiffs’ detention was
       contained in an ineffective three-page letter, (Ex. 96, Def.’s 30(b)(6) Tr. at 163:3-
       10); and

      Defendants worked closely with H3C as it actively and continuously disputed the
       reliability of a barcode verification or power-on test to authenticate the Seized
       Equipment, even though verifying barcodes on the Seized Equipment via H3C’s
       website was ultimately the reason for the Individual Plaintiffs’ release from


                                        50
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 51 of 73




             detention, (see Ex. 98 ¶¶ 20-25 (Affidavit of Ma Li) (“Ma Li Aff.”) (ICT0802110)
             (“The prosecutor examined and acknowledged the anti-counterfeiting verification
             results [from H3C’s website], confirming that there [was] insufficient evidence to
             prosecute [the Individual Plaintiffs] for selling counterfeit registered trademark
             products.”).); and

            David Gill suggested Alex Styller request that the Individual Plaintiffs’ local
             defense counsel “make a formal request . . . for H3C’s auditors to be granted access
             to inspect the equipment,” (Ex. 51 at 2574), even though H3C continued to
             relentlessly pursue its counterfeiting case against the Individual Plaintiffs at that
             time; and

            Defendants refused to share any details regarding Meng Tao’s audit on 40% of the
             Seized Equipment, (Ex. 51 at 2573-75).

             The record shows that beyond submitting a single letter to the PSB and “gather[ing]

      information” from H3C–the same entity advocating for the Individual Plaintiffs’ continued

      detention and prosecution–Defendants did little to help secure the Individual Plaintiffs’

      release from prison. (Ex. 92, Patterson Tr. at 277:6-281:18; see also Resp. ¶¶ 69, 9, supra.)


77.   HPFS India’s negotiations of the operative agreements occurred from New Jersey. Quigley
      Decl., Ex. 11, ¶ 4.

      RESPONSE: Disputed given that Defendants themselves recognize that “many of the

      [parties’] communications . . . were sent or received in Massachusetts.” (Dkt. 257 at 27.).

      Additionally, HPFS India’s negotiations of the operative agreements with ICT occurred

      primarily in Massachusetts, ICT ‘s state of incorporation and principal place of business.

      (See Ex. 88 (ICT’s Massachusetts Business Entity Summary .) On behalf of HPFS,

      negotiations were conducted by JT Silvestri who met with ICT’s Alex Pekar in

      Massachusetts to “discuss” the transaction between ICT and HPFS India on September 13,

      2011, Ex. 13), at a “restaurant outside of [Silvestri’s] office in Andover, Massachusetts,”

      (Ex. 95, Pekar Tr. at 113:19-114:3.) HPFS’s Jim O’Grady also worked out of HP’s office

      in Andover, Massachusetts and was similarly involved in the negotiations, as he signed the



                                               51
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 52 of 73




      Shinto Purchase Order on behalf of HPFS India. (See Ex. 19 at 1673.) Alex Styller, who

      works from ICT’s office in Massachusetts, was also involved in negotiating the terms and

      conditions of the deal while in Massachusetts. (See Dkt. 515-15 at 104; Dkt. 101-2 ¶ 10.)


78.   The allegedly counterfeit Equipment was leased and returned to HPFS India in India.
      Quigley Decl., Ex. 15 (Pekar Tr.), 111:19-112:7, 116:6-11; Dkt. 101, ¶¶ 21-23.

      RESPONSE: Disputed. The cited material does not support this statement. At his

      deposition, Alex Pekar stated only that JT Silvestri told him that “[HPFS] supplied [the

      Promised Goods] to support [the Commonwealth Games], but for whatever reason the

      product was never used for . . . [its] original purpose.” (Dkt. 515-15 (Pekar Tr. at 111:11-

      112:7).) It is further disputed that the CWG Goods were “returned to HPFS India” because

      HPFS India never physically possessed the goods, but instead had them stored at an “HP

      facility” in India, maintained by TTG, prior to ICT’s purchase. (Id. at 116:6-11.)


79.   HP’s internal policy required an Indian buyer, so HPFS India first sold the Equipment to
      Shinto, an Indian broker. Dkt. 101, ¶ 37. Quigley Decl., Ex. 22 (Silvestri Tr.), 125:8-13;
      Quigley Decl., Ex. 15 (Pekar Tr.), 96:8-18.

      RESPONSE: Disputed. The evidence cited does not support the above statement. JT

      Silvestri testified only that “[t]here was an agreement to sell the equipment” to ICT through

      its broker, Shinto. (See Dkt. 515-22 at 125:8-15 (J. Silvestri Tr.).) Similarly, Mike Pekar

      affirmed that ICT purchased the equipment from HPFS India “through a broker,” but he

      did not testify regarding any of HP’s internal policies on this matter. (Ex. 95, Pekar Tr.

      96:8-14.)

             Undisputed that Shinto acted as ICT’s broker in India for purposes of the

      transaction between ICT and HPFS India for ICT’s purchase of the CWG Goods.




                                               52
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 53 of 73




80.   Shinto then exported the first installment of the Equipment to China, where it was
      forwarded to ICT’s sales offices in China. Dkt. 101, ¶¶ 46-47.

      RESPONSE: Disputed. Plaintiffs dispute that Shinto was the party responsible for

      exporting the Shipped Equipment because Indian law has an “export requirement that the

      exporter of record must pack the equipment,” and TTG was the entity “packed the

      equipment” and “shipp[ed] it direct to customs.” (See Ex. 28.)


81.   All of the Individual Plaintiffs were Chinese nationals, and Yu and Yuyi had never set foot
      in the U.S. Dkt. 101, ¶¶ 3-5; Quigley Decl., Ex. 12 (May 10, 2021 Yuyi Tr.), 55:23-25;
      Dkt. 495 (Declaration of Jason Yuyi), ¶ 2; Quigley Decl., Ex. 24, (Jan. 18, 2021 Yu Tr.),
      164:15-16.

      RESPONSE: Undisputed that the Individual Plaintiffs, Cheng, Yu, and Yuyi, are all

      Chinese nationals and that Yu and Yuyi have never traveled to the United States. .


82.   Jade Cheng had only visited Massachusetts once before, and his visit was unconnected to
      the events at issue. Quigley Decl., Ex. 25 (Cheng Visa Application) at ICT0801558.

      RESPONSE: Disputed to the extent that the above statement is vague because it fails to

      specify what is intended by the phrase “once before,” and because the evidence cited does

      not support Defendants statement. Jade Cheng’s U.S. Visa Application provides that he

      previously visited the U.S. in September 11, 2012 for purposes of a “business/conference”

      and that he remained in the U.S. for 8 days. (Dkt. 515-25 at 6 (Quigley Ex. 25 (sealed)).)

      The record shows that purpose of Mr. Cheng’s trip to Massachusetts was related to his

      work at ICT. (See Ex. at 23 at 2023-24, 31.) Mr. Cheng was extensively involved in the

      sale of the Shipped Goods, as well as the management of Yu and Yuyi, all of which was

      ongoing when he traveled to Massachusetts. (Ex. 105 ¶ 3 (Cheng Aff.).)


83.   ICT received and re-sold the Equipment in China. Quigley Decl., Ex. 26, (Feb. 12, 2020
      Tr.), 118:23-119:2; Quigley Decl., Ex. 16 (Nov. 11, 2020 Styller Tr.), 55:18-21, 57:4-7,
      59:7-8.


                                              53
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 54 of 73




      RESPONSE: Disputed. The Promised Goods, as Defendants represented them to ICT,

      were not the same as the Shipped Goods ICT actually received. (See Resp. ¶¶ 1, 3, supra.)

      Plaintiffs also dispute that ICT received the Shipped Goods in China because ICT first

      engaged freight forwarding company DVS to import the HPFS Goods into Hong Kong

      from India, (Ex. 41 at 4987.), and then used a second freight forwarding company via its

      logistics and warehousing partner, iHub, to ship the goods from Hong Kong to “iHub [in

      Beijing],” (Ex. 24).


84.   The Chinese authorities raided Yuyi and Yu’s apartment and seized the Equipment in
      China. Quigley Decl., Ex. 27 (Jan. 17, 2021 Yu Tr.), 61:15-18, 62:3-4, 63:2-10; Quigley
      Decl. Ex. 12 (May 10, 2021 Yuyi Tr.), 81:6-84:12; 103:5-12.

      RESPONSE: Disputed to the extent that the above implies that Yuyi and Yu were storing

      any ICT merchandise in their own personal apartment. The Shipped Goods were seized

      by the Chinese authorities from an apartment paid for by ICT for use by Yu and Yuyi when

      conducting ICT-related business out of Beijing. (Ex. 22 (the purpose of ICT paying for

      Yu and Yuyi’s use of the apartment was to enable “[ICT to] have our own people on the

      ground in [Beijing]”).)


85.   The Individual Plaintiffs were arrested and detained in China. Quigley Decl., Ex. 27 (Jan.
      17, 2021 Yu Tr.), 23:1-3, 66:5-11, 66:19, 70:25-72:21; Quigley Decl., Ex. 28 (Yu
      Interrogatory Responses) at 4-5; Quigley Decl., Ex. 12 (May 10, 2021 Yuyi Tr.), 89:7-
      91:23, 92:20-95:25; Quigley Decl., Ex. 29 (Cheng Interrogatory Responses) at 5-6;
      Quigley Decl., Ex. 30 (Nov. 11, 2020 Cheng Tr.), 54:18-20, 56:4-12.

      RESPONSE: Undisputed.


86.   ICT claims to have lost its Chinese business and closed its offices in China. Dkt. 101, ¶¶
      60, 190, 229, 249, 269.

      RESPONSE: Disputed to the extent that this statement implies that ICT did not lose its

      business or close its offices in China. As a result of Defendants’ misrepresentations about


                                              54
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 55 of 73




      the Promised Goods, ICT’s profits on the Shipped Goods fell far below both its own and

      Defendants’ expectations. (See Resp. ¶ 46, supra.)

             Further disputed because as a result of the poor quality of the Shipped Goods, as

      well as the Individual Plaintiffs’ detention and arrest, ICT closed its office in China and

      suffered significant harm to “[it’s] reputation.” (See, e.g., Ex. 44 at 6442.)


87.   David Gill drafted the April 2013 Letter on behalf of HPFS India in Australia. Dkt. 101, ¶
      20; Quigley Decl., Ex. 10, 6:19-21, 13:18-23; Quigley Decl., Ex. 11, ¶ 5.

      RESPONSE: Undisputed to the extent that Plaintiffs agree that David Gill participated in

      drafting all relevant versions of the HPFS letter submitted to the PSB and that Gill

      represented that he was working for HPFS India from Australia at that time.

             Disputed to the extent that other individuals employed by HP and its affiliates

      outside Australia were also involved in drafting Defendants’ letter to the PSB, including,

      “[Stuart] Patterson, Jessica Liu, and Ching Chua.” (Ex. 90, Gill Tr. at 187:5-8.) David

      Gill also spoke with Meng Tao from the “HP brand security team in China,” as part of his

      investigatory and letter writing process. (Ex. 90, Gill Tr. at 186:20-187:8.) Gill also

      testified that Meng Tao was the person responsible for pointing out a “factual inaccuracy”

      in what Defendants allege is an unsubmitted draft of their letter to the PSB. (Ex. 90, Gill

      Tr. at 313:18-314:4.)


88.   David Gill communicated with ICT concerning the proposed letter from HPFS India to the
      PSB from Australia. Dkt. 101, ¶ 20; Quigley Decl., Ex. 10, 6:19-21, 13:18-23; Quigley
      Decl., Ex. 11, ¶ 6.

      RESPONSE: Undisputed.


89.   The April 2013 Letter was submitted to the Chinese authorities in Beijing. Quigley Decl.,
      Ex. 10, 181:17-19.



                                               55
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 56 of 73




      RESPONSE: Plaintiffs dispute that the New Final Letter is the version of HPFS’s letter

      actually submitted to the PSB. (See Resp. ¶ 26, supra.).


90.   Section 8 of the RRSA provides that “[i]f the re-sale of the Active Equipment requires it
      to be exported, re-exported, or imported, ICT will be responsible for complying with all
      applicable laws and regulations and for obtaining all required export and import
      authorizations.” Quigley Decl., Ex. 1.

      RESPONSE: Undisputed that the document cited contains the quoted language. Disputed

      to the extent the above statement calls for a legal conclusion. Plaintiffs further dispute the

      relevance of this fact to the extent it implies that ICT had a contractual obligation to any

      Defendant to comply with all Chinese laws., as opposed to only those laws relevant to the

      export, re-export, and import of the Promised Goods.

             The statement is further disputed because Defendants failed to inform ICT that

      HPFS India never received the importation documents from Inspira that were “required . .

      . to complete a successful re-export of the [CWG Goods]” despite attempting to pass all

      exported-related liability onto ICT through the RRSA. (Ex. 9.)

             Additionally, Plaintiffs dispute any implication by Defendants that ICT was in a

      better position than HP, as H3C’s parent corporation, to obtain the import authorizations

      from H3C necessary to avoid raising a “parallel imports” or a “primarily commercial matter

      [arising] between [a] manufacturer and its resellers” when the registered trademark holder

      has not provided the reseller with express permission to remarket previously used H3C

      goods in China. (See Ex. 61; see also Ex. 42 (H3C’s December 27, 2012 letter to the PSB

      provided that “[H3C] has never designated [HP] for the domestic sales and distribution of

      products with the ‘H3C’ trademark in China.”).)

             Although Defendants themselves could not authorize the importation of H3C goods

      into China, HPFS never communicated to H3C about its resale agreement with ICT or


                                               56
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 57 of 73




      requested that H3C provide that authorization. (Ex. 96, Def.’s 30(b)(6) Tr. at 14:6-10.)

      That request was necessary because Defendants knew that that H3C zealously enforced its

      intellectual property rights and that suspected counterfeiters would be dealt with harshly.

      (Ex. 96, Def.’s 30(b)(6) Tr. at 130:5-131:7; see also Ex. 10 (acknowledging that the

      “import of refurbished items into [China]” is a “complex and sensitive practice” which

      Defendants “typically discourage[].”).)


91.   Section 10.4 of the RRSA provides that “ICT will Indemnify HPFS and its affiliates,
      officers, directors, agents and employees harmless from and against any and all claims,
      actions, proceedings, losses, expenses (including reasonable attorneys fees), demands or
      judgments which result or arise from [] ICT’s use, operation, handling, treatment, storage,
      disposal, transportation, recycling, re-sale or destruction of any Active Equipment. This
      Section 10.4 will survive the termination of this Agreement.” Quigley Decl., Ex. 1.

      RESPONSE: It is undisputed that the document cited contains the quoted language.

      Disputed to the extent the above statement calls for a legal conclusion.


92.   Laura Wen-yu Young affirmed the opinions in her expert reports under oath. Quigley
      Decl., Ex. 45 (Declaration of Laura Wen-Yu Young).

      RESPONSE: It is undisputed that the document cited contains the quoted language.


93.   ICT imported the Equipment into China. Quigley Decl., Ex. 26, (Feb. 12, 2020 Tr.),
      118:23-119:2; Quigley Decl., Ex. 16 (Nov. 11, 2020 Styller Tr.), 55:18-21, 57:4-7, 59:7-8.

      RESPONSE: Disputed that ICT imported the Shipped Goods into China. (See Resp. ¶

      83, supra.)


94.   Chinese law requires every company doing business in China to be legally registered.
      Quigley Decl., Ex. 46 (Young Report), ¶¶ 35-46 and cited evidence.

      RESPONSE: Disputed to the extent the above statement calls for a legal conclusion.

      Disputed to the extent that Defendants imply that lack of a busines license is criminally

      punishable because the “lack of a business license does not give rise to criminal culpability



                                                57
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 58 of 73




      under Chinese law.” (Dkt. 515-18 ¶¶ 29-31 (Chow Rebuttal Report) (citing Dkt. 515-44 ¶

      46 (Young’s Report).) Plaintiffs further dispute the relevance of this fact to the extent it

      implies that ICT had a contractual obligation to any Defendant to comply with all Chinese

      laws.


95.   ICT did not have a business license. Quigley Decl., Ex. 46, ¶¶ 83-92 and cited evidence;
      Quigley Decl. Ex. 32, Response to Interrogatory No. 14; Quigley Decl. Exs. 49-52.

      RESPONSE: Disputed. ICT maintains a business license registered in Massachusetts.

      (See Ex. 88 (ICT’s Massachusetts Business Entity Summary.) ICT also maintained a

      “business license [and] office lease” in China from 2010 through “late September [2011].”

      (Ex. 5 at 9088-095; see also Ex. 2 at 6679-80 (containing a copy of ICT’s “Representative

      Office” business registration).) Plaintiffs further dispute the relevance of this fact to the

      extent it implies that ICT had a contractual obligation to any Defendant to comply with all

      Chinese laws.


96.   Prof. Chow opines and admits that ICT’s failure to have a business license would violate
      Chinese law. Quigley Decl. Ex. 17 (Chow Report), ¶ 67; Quigley Decl. Ex. 19 (Chow Tr.),
      259:3-260:5.

      RESPONSE: Disputed to the extent the above statement calls for a legal conclusion.

      Disputed to the extent that the statement above implies that operating without a business

      license gives rise to criminal liability. Plaintiffs further dispute the relevance of this fact

      to the extent it implies that ICT had a contractual obligation to any Defendant to comply

      with all Chinese laws. Professor Chow opined that “[o]perating without a business license

      is a violation of Article 212 the Company Law of the PRC which provides for civil liability,

      but not a criminal offense.” (Dkt. 515-17 ¶ 68 (Chow Expert Report); see also id. ¶¶ 67-

      69 (“I have reviewed the PRC Criminal Law and opine that it contains no provision that



                                                58
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 59 of 73




      relates to the simple lack of a business license.”); Dkt. 515-18 ¶ 8 (“the simple lack of a

      business license is not a criminal offense.”).)

              This is further disputed to the extent that Defendants misstate Professor Chow’s

      testimony. Professor Chow did not offer an opinion regarding whether ICT had a Chinese

      business license; rather, he stated that he “[didn’t] know one way or the other” as he “was

      not asked . . . to opine” on this point. (Ex. 99, Chow Tr. at 258:14-259:2-5.)


97.   Without a compliant, registered business entity in China, ICT could not legally employ
      staff physically located in China. Quigley Decl., Ex. 46, ¶¶ 48-53; 93-100 and cited
      evidence; Quigley Decl. Exs. 49-52.

      RESPONSE: Disputed. ICT had a Chinese business license for its “Representative

      Office” for part of the relevant time period. (Ex. 2 at 6679-80.) Further disputed to the

      extent the above statement calls for a legal conclusion. Plaintiffs further dispute the

      relevance of this fact to the extent it implies that ICT had a contractual obligation to any

      Defendant to comply with all Chinese laws.

              This is further disputed because Defendants’ statement is overbroad. In China, a

      “legitimate business” with a Representative Office that “has no income” is not required to

      pay Chinese taxes. (Ex. 99, Chow Tr. at 260:20-25.)


98.   ICT admitted in a sworn interrogatory response that it did not obtain any such permits,
      licenses, or governmental approvals. Quigley Decl. Ex. 32, Response to Interrogatory No.
      14

      RESPONSE: Plaintiffs do not dispute that ICT made the above statement in response to

      Defendants’ interrogatory. Plaintiffs dispute the relevance of this fact to the extent it

      implies that ICT had a contractual obligation to any Defendant to comply with all Chinese

      laws.




                                               59
       Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 60 of 73




99.    While the Individual Plaintiffs were detained in January 2013, Styller wrote, “There is no
       evidence of direct employment… We didn’t run legitimate payroll in China nor USA. If
       we need to prove employment we will have nothing to show.” Quigley Decl. Ex. 52.

       RESPONSE: It is undisputed that the document cited contains the quoted language.


100.   Before attempting to sell the Equipment in China, ICT was obligated to comply with
       various Chinese customs laws. Quigley Decl., Ex. 46, ¶¶ 54-68 and cited evidence.

       RESPONSE: Undisputed.


101.   Because ICT did not comply with business registration requirements, ICT was not qualified
       to import the Equipment. Quigley Decl., Ex. 46, ¶¶ 102 and cited evidence.

       RESPONSE: Disputed. Defendants’ statement is vague, overbroad, and fails to specify

       the “business registration requirements” or country of import to which it refers. Further

       disputed to the extent the above statement calls for a legal conclusion. Plaintiffs further

       dispute the relevance of this fact to the extent it implies that ICT had a contractual

       obligation to any Defendant to comply with all Chinese laws.

              This is also disputed because ICT did not import the Shipped Goods to China; it

       first imported them to Hong Kong via its broker Shinto through DVS, a freight forwarding

       company. (Ex. 41 at 4987.) As Professor Chow stated at his deposition, whether a busines

       “operating in the PRC must follow the appropriate rules for the importation of goods into

       the PRC for resale” is “complicated . . . because Hong Kong [has] a different legal system,”

       separate from that of the PRC. (Ex. 99, Chow Tr. at 264:19-265:5.)

              The above is further disputed to the extent that it implies ICT was otherwise

       authorized by HPFS or H3C to importing used goods into China where another entity holds

       the trademark (“parallel imports”). HPFS did not warn ICT of the increased regulatory

       scrutiny it would face attempting to resell the Shipped Goods as parallel imports. (Ex. 10

       at 0989.) Further, despite its inability to authorize the importation of H3C goods into


                                               60
       Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 61 of 73




       China, HPFS never “conferred with H3C about the sale” of the Shipped Goods to ICT, (Ex.

       96, Def.’s 30(b)(6) Tr. at 14:6-10), even though there is evidence in the record that shows

       Defendants were aware that ICT intended to export the goods. (See Ex. 42 (H3C’s

       December 27, 2012 letter to the PSB stating that “[H3C] has never designated [HP] for the

       domestic sales and distribution of products with the ‘H3C’ trademark in China.”).)

              This is further disputed to the extent it implies that ICT imported the goods it

       purchased from HPFS India. Rather, ICT worked with its broker, Shinto, and engaged

       freight forwarding company DVS to import the Shipped Goods into Hong Kong from

       India. (Ex. 41 at 4987; Ex. 22 at 9936.)


102.   Moreover, ICT produced no evidence indicating that it complied with regulations or
       obtained the required approvals. Quigley Decl., Ex. 46, ¶¶ 101-110 and cited evidence.

       RESPONSE: Disputed. Defendants’ statement is vague and overbroad, and calls for a

       legal conclusion. Further disputed because ICT produced documentation showing that it

       had engaged freight forwarding company DVS to import the Shipped Goods into Hong

       Kong from India. (Ex. 41 at 4987.) Plaintiffs further dispute the relevance of this fact to

       the extent it implies that ICT had a contractual obligation to any Defendant to comply with

       all Chinese laws.

              Additionally, there is no evidence in the record that the PSB were investigating

       anything other than whether the Individual Plaintiffs had “knowingly [sold] commodities

       bearing counterfeit registered trademarks.” (Ex. 3 at 37 (Article 214 of the PRC Criminal

       law).) Defendants’ Chinese law expert admitted that the PSB’s case files do not “refer[]

       to any other crime[s]” the Individual Plaintiffs might have committed, (Ex. 100, Young Tr.

       at 22:5-24), and the Individual Plaintiffs’ Bail Letters contain no references to the crimes

       related to “business license, . . . employment laws, . . . customs or duty . . . , taxes, . . .


                                                  61
       Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 62 of 73




       smuggling, or providing false statements to the PSB.          She also confirmed that the

       prosecutor’s documents were similarly devoid of any such references. (See id. at 59:10-

       20; id. at 79:14-18; id. at 80:3-9.)


103.   Failing to comply with customs laws is a crime in China. Quigley Decl., Ex. 46, ¶¶ 67-68
       and cited evidence.

       RESPONSE: Disputed . Defendants’ statement is overbroad and calls for a legal

       conclusion. Failure to comply with Chinese customs laws give rise to criminal liability,

       only if “the statutory . . . monetary thresholds in the customs law” are met. (Ex. 99, Chow

       Tr. at 272:2-5; see also Ex. 3 (Art. 153 of PRC Criminal Law).)


104.   Because ICT derived revenue from products (including the Equipment) sold in China and
       purported to employ the Individual Plaintiffs in China, ICT was obligated to pay taxes in
       China. Quigley Decl., Ex. 46, ¶¶ 69-72 and cited evidence.

       RESPONSE: Undisputed, on information and belief. Plaintiffs dispute the relevance of

       this fact to the extent it implies that ICT had a contractual obligation to any Defendant to

       comply with all Chinese laws.


105.   ICT did not pay any taxes in China. Quigley Decl., Ex. 46, ¶¶ 111-116 and cited evidence.

       RESPONSE: Undisputed.           Plaintiffs dispute the relevance of this fact to the extent it

       implies that ICT had a contractual obligation to any Defendant to comply with all Chinese

       laws.


106.   Tax evasion is a crime in China. Quigley Decl., Ex. 46, ¶¶ 116 and cited evidence.

       RESPONSE:        Disputed.     Defendants’ statement is overbroad and calls for a legal

       conclusion. Although tax evasion is a violation of Chinese law, “there is no liability of any

       type,” criminal or otherwise, if the legally prescribed “monetary threshold” is not met. (Ex.

       99, Chow Tr. at 166:1-167:2; see also Ex. 3 (Art. 201 of PRC Criminal Law).)


                                                 62
       Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 63 of 73




              Plaintiffs further dispute the relevance of this fact to the extent it implies that ICT

       had a contractual obligation to any Defendant to comply with all Chinese laws.


107.   Prof. Chow fails to rebut any of Laura Young’s conclusions concerning ICT’s failure to
       comply with Chinese laws, although he admits he is qualified to opine on the same subject
       matter. Quigley Decl. Exs. 18 (Chow Rebuttal Report), Ex. 19 (Chow Tr.) at 234, 258-60,
       295-297.

       RESPONSE: Disputed to the extent that Defendants present as a legal conclusion as a

       fact. Further disputed because Professor Chow’s Rebuttal Report makes clear that for each

       of the Chinese laws cited in Laura Young’s expert report, ICT faced no possible criminal

       liability absent an economic threshold being met. Regarding Ms. Young’s conclusion that

       failing to maintain a business license is a crime, Professor Chow stated that he was “not

       aware of any provision of any of the PRC laws that Ms. Young cites which support her

       opinion that the simple lack of a business license can give rise to criminal liability.” (See

       Dkt. 515-18 ¶¶ 9-13; see also Chow Tr. at 45:11-25; 274-6-7.) Professor Chow reached a

       similar conclusion about Ms. Young’s opinion potential criminal liability for failure to

       comply with Chinese employment laws, and concluded that ICT’s supposed infractions

       “pertaining to employment law are also not violations of Chinese criminal law.” (Dkt. 515-

       18 ¶14.)

              Further disputed because Professor Chow rebutted Ms. Young’s conclusion that

       “the PSB’s requests for [information about ICT] were consistent with [its] efforts to

       determine whether ICT complied with . . . Chinese legal and regulatory requirements.”

       (Dkt. 515-17 (citing Dkt. 515-44 ¶ 78).) Not only was this a focus of Professor Chow’s

       affirmative report, (see Dkt. 515-17 ¶¶ 15, 64), he also rebutted this conclusion in his

       response report, explaining that “[n]otes from the PSB’s case file show that the PSB only

       sought information about ICT in connection with the documents presented by the Detained


                                                63
       Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 64 of 73




       Plaintiffs in their defense and not in connection with an independent criminal

       investigation.” (Dkt. 515-18 ¶ 28; see also id. ¶¶ 28-29, 30-33.) Further, Professor Chow’s

       Rebuttal Report notes that, “[a]lthough the Young Report purports not to offer ‘any opinion

       regarding the reasons why the Chinese police arrested and detained [the Individual

       Plaintiffs] . . . Young later opines that the PSB’s requests for information related to ICT’s

       business status in China, including requests for a business license and import documents,

       ‘were consistent with the PSB’s efforts to determine whether ICT complied with [] Chinese

       legal and regulatory requirements.’” (Dkt. 515-18 ¶ 2). Professor Chow rebutted this

       opinion directly and concluded that “none of the alleged violations of PRC law discussed

       in the Young Report could have been the basis for the PSB’s detention and arrest of the

       [Individual] Plaintiffs.” (Id. ¶ 3; see also id. ¶ 5.)

               Undisputed that Professor Chow is qualified to opine on the same subject matter as

       Defendants Chinese law expert, Laura Young.


108.   In 2012, Plaintiffs were selling H3C-branded transceivers in China that ICT had acquired
       from sources other than HPFS India. Quigley Decl. Ex. 47; Jul. 12, 2019 Status Conference
       Tr. at 7.

       RESPONSE: Disputed. While it is true that “in China in 2012, ICT also had a batch of

       H3C-branded equipment previously acquired from 3COM . . . the 3COM equipment . . .

       did not contain H3C transceivers with the same part numbers, H3C-0231A563 and H3C-

       0231A438, that ICT purchased from HPFS India.” (Dkt. 331-15 ¶ 10.) “ICT’s only source

       of . . . H3C transceivers [with those part numbers] marketed or sold in China in 2012 was

       . . . HPFS India.” (Id.; see also Ex. 76.)

               This statement is also disputed to the extent that it implies that the H3C transceivers

       ICT received from HPFS India and were selling in China were adequately branded. Prior



                                                    64
       Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 65 of 73




       to the sale of the Shipped Goods to ICT, Defendants noted that “[t]he [CWG Goods]

       appear[ed] to be the last generation before HP commenced applying HP labelling to the

       product (HP co-branding with H3C . . . ).” (Ex. 8.) However, Defendants present is no

       evidence that the CWG Goods were ever relabeled.

              Further disputed because the cited material does not support this statement. The

       email cited by Defendants, dated November 11, 2011, refers to the sale of H3C equipment

       in China in 2011 – not 2012, as represented above. (See Dkt. 515-45.) Defendants also

       misstate the statements made by Plaintiffs’ Counsel at the July 12, 2019 status conference

       as he made no representations about China, 2012, or transceivers; rather, in an update to

       the Court about search terms, Plaintiffs’ Counsel stated only that running the search term

       “H3C” was “entirely too broad, given that [ICT had] other sources of business lines that

       included those sorts of machines.” (Dkt. 204 at 7-8.)


109.   The PSB refused to grant HPFS India’s request to inspect the Seized Equipment. Quigley
       Decl., Ex. 10 (Gill Tr.) p. 291.

       RESPONSE: Disputed to the extent that H3C, as an agent of HPFS India, inspected the

       Seized Goods. Defendants’ statements to Plaintiffs in real-time, both before and after

       HPFS’s letter was submitted to the PSB, describing its relationship with H3C in a manner

       that suggests H3C was working on Defendants’ behalf. (See, e.g., Ex. 67; see also Resp.

       ¶ 26, supra.) Further, earlier drafts of the April 2013 letter provided that “H3C inspected

       the seized equipment on behalf of HPFS India and also obtained a partial list of the seized

       equipment from the Beijing City Haidian District Public Security Bureau.” (Dkt. 331-11.)

       Other contemporaneous representations made by David Gill also show that he viewed

       H3C’s auditors, who inspected the Seized Equipment, as his own. (See Resp. ¶ 26, supra.)




                                               65
       Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 66 of 73




              Additionally, it is undisputed that an H3C employee visually inspected the Seized

       Equipment. (Id.) The record also shows that H3C’s investigative efforts were directed by

       HPFS India at various times, including in H3C’s creation of the Verification Report. (See,

       e.g., Dkt. 258 ¶¶ 44-47 (“Defendants’ privilege log, which was contemporaneously referred

       to as a ‘verification report[,]’ . . . relates to two sample devices that were sent by [TTG to

       H3C] at the request of counsel for the purpose of providing legal advice. The second

       ‘verification report’ was specifically generated at the direction of counsel.”).) Further,

       soon after the TTG samples were sent to H3C for inspection, Defendants concluded “that

       the [Seized Equipment] in China [was] the same” as the TTG samples. (Dkt. 331-11.)

       Given that Defendants “did not physically inspect” the Seized Equipment otherwise, (Ex.

       96, Def.’s 30(b)(6) Tr. at 65:22-66:11), this conclusion could only be reached in connection

       with H3C’s inspection of the TTG samples, which H3C performed “at the request of . . .

       HPFS India.” (Dkt. 341 ¶ 60.)


110.   Plaintiffs’ counsel wrote that “red flags” regarding the source of the Equipment included
       “HPFS India’s failure to perform a unit-by-unit inspection to verify the authenticity of the
       goods, and its awareness of the increased regulatory scrutiny ICT would face reselling the
       goods in China.” Quigley Decl., Ex. 21 (June 4, 2021 email from L. Nikas).

       RESPONSE: Undisputed.


111.   Defendants requested that ICT produce documents that would show its compliance with
       applicable laws. Quigley Decl., Ex. 48, RFP Nos. 19, 20, 21.

       RESPONSE: Undisputed.

                 PLAINTIFFS’ STATEMENT OF UNDISPUTED MATERIAL FACTS


112.   ICT and Alex Styller maintained bank accounts in Massachusetts during the relevant time
       period. (Ex. 106, ¶ 3 (Styller Aff.).)

113.   Les Riordan is a Massachusetts-barred attorney with offices in Massachusetts. (See Dkt.
       33-1 (Affidavit of Les Riordan).)


                                                66
       Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 67 of 73




114.   HP informed its shareholder in 2009 that it purchased H3C for the purpose of profiting off
       of the sale of H3C goods in China. (See Ex. 1 (HP Company’s § 14(a) Proxy Statement
       announcing acquisition of 3Com Corporation).)

115.   From April 1, 2011 to July 18, 2013, Jim O’Grady was an HPFS employee who worked
       out of HPFS’s office in Andover, Massachusetts. (See Ex. 19; Dkt. 249-5 at 5 (Def.s’
       Initial Disclosure).)

116.   On August 8, 2011, Tom Harris sent Alex Pekar a list of H3C equipment, explicitly
       contemplating a resale agreement that would send the Equipment to China. (See Ex. 10 at
       at 0991.)

117.   HPFS employees JT Silvcstri and Jim O’Grady told Alex Pekar that the equipment was
       “coming from a short-term lease with good physical condition, good packaging, in working
       condition, genuine product.” (Ex. 95, Pekar Tr. at 141:22-143:13.)

118.   Based on Defendants’ representations, ICT and its employees understood they were
       purchasing genuine H3C goods “from [a] reliable source” which were neither “counterfeit”
       nor “defective,” (Ex. 95, Pekar Tr. at 206:24-206:2), and most of which would be “new in
       original box[es].” (Ex. 7.)

119.   Based on representations made by Defendants to Alex Styller, as well as on HP’s
       international reputation, Mr. Cheng, Mr. Yuyi, and Ms. Yu presumed that ICT purchased
       genuine goods with genuine H3C trademarks in its transaction with HPFS India. (See Ex.
       105 ¶¶ 3-4 (Cheng Aff.); Ex. 103 ¶¶ 3-4 Affidavit of Cathy Yu (“Yu Aff.”); Ex. 104 ¶¶ 3-
       4 Affidavit of Jason Yuyi (“Yuyi Aff.”).)

120.   HPFS knew that the labeling of H3C equipment had changed since the Equipment as issue
       was manufactured. (See Dkt. No. 317-4; Ex. 3 (Fang Report).)

121.   In an August 26, 2013 letter to ICT’s counsel, HP’s lawyer admitted that the Shipped
       Goods “bore labels from different manufacturers” and that it sold the Shipped Goods to
       “[ICT] on a discounted basis.” (Ex. 74 (McCarthy Letters).)

122.   TTG purchased the remaining CWG Goods for $120,000, a discount of 80 percent. (See
       Ex. 74 (McCarthy Letters); Ex. 75.)

123.   The resale value of the CWG Goods depended upon having the proper import
       documentation from Inspira. (See Ex. 89, Harris Tr. at 67:15-68:4; Ex. 9.)

124.   Prior to ICT’s purchase, the Shipped Goods had been “depreciat[ing]” and “sitting idle in
       India” while stored in a warehouse by HPFS’ logistics company, TTG. (Ex. 9.)

125.   HPFS lost money each day that the Equipment sat in India without a partner to conduct the
       resale efforts. (See Ex. 9.)




                                              67
       Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 68 of 73




126.    HPFS India knew that ICT planned to export the Goods from India and ultimately intended
       to ship and sell the Promised Goods in mainland China. (See Ex. 18 at 1963; Ex. 19 at
       1682-83.)

127.   The RRSA "clearly authorize[d] ICT to sell [the Shipped Goods] to pursuant to the
       arrangement" and "ICT was free to sell the equipment outside of the USA," including
       where the Shipped Goods would need to be "export[ed] and/or re-export[ed]." (Ex. 16 at
       2120.)

128.   In an August 26, 2013 letter to ICT’s attorney, HP’s lawyer admitted that the CWG Goods
       “had been used for a number of years” prior to being purchased by ICT. (Ex. 74 (McCarthy
       Letters).)

129.   The Individual Plaintiffs spent over 200 days in the Haidian Detention Center in Beijing
       based on a Complaint submitted by H3C to the police. (See Ex. 105 ¶¶ 6, 10 (Cheng Aff.);
       Ex. 103 ¶¶ 6, 20 (Yu Aff.); Ex. 104 ¶¶ 6, 23 (Yuyi Aff.).)

130.   Prior to his own detention, but after Cathy Yu and Jason Yuyi were already in PSB custody,
       Jade Cheng traveled to the Beijing to provide the PSB with copies of the contracts between
       ICT and HPFS India in an effort to show that the Seized Equipment was genuine and
       purchased directly from HP. (See Ex. 94, Cheng Jan. 29, 2021 Tr. at 11:10-12:4.)

131.   Documents obtained from the Chinese authorities show that the defense raised by Mr.
       Cheng was the impetus for the PSB’s investigation into ICT’s business license in China.
       (See Ex. 53; see also Dkt. 515-18 ¶ 5 (Chow Report).)

132.   Defendants’ Chinese law expert, Laura Young, testified that she “didn’t see anything” to
       indicate that any Plaintiff was ever suspected of any infraction other than counterfeiting.
       (See Ex. 100, Young Tr. at 22:5-24.)

133.   While detained, the Individual Plaintiffs, were confined to a single room with dozens of
       other detainees and were denied sleep, completely isolated from their families and friends,
       not allowed to speak, forced to take cold showers, and feared for their lives due to the
       prevalence of gangs in the facility. (See Ex. 103 ¶¶ 12-19 (Yu Aff.); Ex. 104 ¶¶ 13-22
       (Yuyi Aff.); Dkt. 101-1 ¶¶ 78-82, 96, 101-03, 106, 111, 125, 144 (Cheng 2017 Aff.).)

134.   While detained, the Individual Plaintiffs received in adequate food and water. (See Ex.
       103 ¶ 16 (Yu Aff.); Ex. 104 ¶ 11 (Yuyi Aff.); Dkt. 101-1 ¶¶ 88-89, 94.)

135.   While detained, “the only person[s] . . . allowed to have any communication” with the
       Individual Plaintiffs from the outside world were their Chinese defense attorneys. (Ex.
       47); see also Ex. 94, Cheng Nov. 11, 2020 Tr. at 72:11-13; Ex. 93, Yu Jan. 18, 2021 Tr. at
       95:3-6; Ex. 101, Yuyi May 10, 2021 Tr. at 62:16-19.).)

136.   The Individual Plaintiffs did not know how long they would be detained or if they would
       ever get out. (See Ex. 103 ¶ 19 (Yu Aff.); Ex. 104 ¶ 21 (Yuyi Aff.); Dkt. 101-1 ¶¶ 117,
       126-31 (Cheng 2017 Aff.).)



                                               68
       Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 69 of 73




137.   Ma Li was Cathy Yu’s defense attorney while she was in PSB custody. (Ex. 98 ¶ 4 (Ma
       Li Aff.); Ex 103 ¶ 16 (Yu Aff.).)

138.   Ma Li submitted an affidavit in this action four years ago in connection with Plaintiffs’
       Second Amended Complaint. (Dkt. 101-4.)

139.   Ma Li communicated with ICT employees Alex Styller and Ryan Quinn in emails produced
       in this litigation. (Ex. 70.)

140.   Alex Styller suffered severe emotional stress as a result of Individual Plaintiffs' detention
       and his efforts to help secure their release. (Dkt. 101-2 ¶¶ 56, 69, 78, 80 (Styller 2017
       Aff.).)

141.   Because the Chinese authorities do not provide copies of their case files, Chinese must take
       photos of any such documents in order to review them later. (Ex. 98 ¶ 19 (Ma Li Aff.).)

142.   In China, it is a “fairly common practice” to use stamps (also known as a “seal” or a “chop”)
       as “the equivalent of a signature” on official documents. (Ex. 100, Young Tr. at 92:15-20;
       see also Dkt. 515-18 ¶ 19 (Chow Rebuttal Repot).)

143.   Defendants’ Chinese law expert, Laura Young, stated that the seal visible in Ex. 38
       belonged to H3C. (Ex. 100, Young Tr. at 92:6-14.)

144.   Defendants’ Chinese law expert, Laura Young, confirmed that the Bail Letters bore a seal
       and fingerprints “typical of what you would find on a bail release form” in the files of the
       Chinese police. (Ex. 100, Young Tr. at 65:8-71:3.)

145.   Defendants counsel identified four documents in Plaintiffs’ production (ICT0002094,
       ICT0259193, ICT0734766, and ICT0791783), (Ex. 63), as the cover letter written by H3C
       (“H3C Cover Letter”) that was submitted to the PSB along with David Gill’s 2013 letter to
       the PSB. (See Dkt. 291 at 20-21 (citing Plaintiffs’ production at ICT0002094,
       ICT0259193, ICT0734766, and ICT0791783) (emphasis in original).)

146.   All four versions of H3C’s May 2, 2013 Cover Letter to the PSB are the same document.
       (See Dkt. 291 at 17-18 (identifying ICT0002094, ICT0259193, ICT0734766, and
       ICT0791783 as H3C’s cover letters).)

147.   The documents identified by Defendants’ counsel as the H3C Cover Letter are English-
       language translations of ICT0734765, ICT0791782, ICT0259192 in Exhibit 64 (the
       “Mandarin H3C Cover letter”).

148.   Each Mandarin-language version of H3C’s Cover Letter is redacted using a sheet of paper
       to cover the bottom right hand corner of the document. (See Ex. 64 (ICT0259192,
       ICT0734765, ICT0791782).)

149.   The Mandarin H3C Cover Letter contains the same text in the body of the document as the
       text in the body of the higher quality reproduction of the same document, bates range
       ICT0018060, available at Ex. 65.


                                                69
       Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 70 of 73




150.   The H3C Cover Letter at Ex. 54 is stamped with the H3C seal and dated May 2, 2013.

151.   The H3C seal visible on the H3C Cover Letter in Exhibit 65 matches exactly the H3C seal
       identified by Defendants’ Chinese law expert on other documents in Plaintiffs’ production.
       (Compare Ex. 65 and Ex. 100, Young Tr. at 92:6-14 (identifying Ex. 38 at 89856 as
       containing “Hangzhou H3C Technologies” seal).)

152.   The H3C seal visible on the higher quality H3C Cover letter in Exhibit 65 matches a
       document produced by Defendants. (Compare Ex. 65 and (Ex. 31 (Defendants’ production
       of the 2.8 m RMB H3C valuation sheet) (“H3C Valuation Sheet”).)

153.   Defendants’ expert on Chinese law, Laura Young, confirmed that the official stamp of
       “Hangzhou H3C Technologies” appears on H3C’s December 12, 2012 Petition to the PSB.
       (Ex. 100, Young Tr. at 92:2-14 (describing Ex. 38.)

154.   The H3C seal visible on the H3C Cover Letter is the same as the seal visible on H3C’s
       December 9, 2012 Petition to the PSB. (See Ex. 105 ¶ 16 (Cheng Aff.); Ex. 100 Young Tr.
       at 90:24-92-14.)

155.   At the request of David Gill, Kevan Bartley helped to coordinate the delivery of the sample
       TTG transceivers to Wang You at H3C. (Dkt. 341 ¶¶ 58-60.)

156.   Wang You was an employee of H3C. (See Ex. 87, Bartley Tr. at 155:24-156:6; Dkt. 341
       ¶ 58; Ex. 58 at 2317.)

157.   Defendants arranged to have TTG send a sample of unsold CWG Goods for inspection to
       Wang You, an H3C employee in China. (See Ex. 58 at 2317; Dkt. 258 ¶¶ 44-47.)

158.   On May 23, 2013, Wang You was interrogated by the PSB. (See Ex. 69; Ex. 68.)

159.   The PSB interrogation of Wang You at ICT0789807-09, (Ex. 68), is a copy of the same
       document referenced in Ma Li’s affidavit ICT0018035-37, (Ex. 69).

160.   Defendants’ Chinese law expert relied on a version of the H3C Valuation Sheet produced
       by Plaintiffs in forming her decision regarding the seriousness of the Individual Plaintiffs’
       alleged criminal activity. (See Ex. 97 ¶ 29 (Young Rebuttal Report) (citing Ex. 38 at
       9856).)

161.   A blank, template version of H3C’s Valuation Sheet was produced from David Gill’s
       computer and is dated April 17, 2013. (Ex. 62.)

162.   In 2013, Defendants received from H3C the H3C Verification Report, (Dkt. 515-8), that
       had “been submitted to the PSB.” (Dkt. 342 at 10; Dkt. 342-2 ¶¶ 4-5 .)

163.   Defendants stated that the sum total of assistance they directly offered to the Individual
       Plaintiffs was Gill’s three-page letter to the PSB, which took Defendants “many weeks” to
       prepare, (Ex. 96, Def.’s 30(b)(6) Tr. at 155:24-156:25), “while people were sitting in jail”
       and HPFS was “revis[ing] the letter,” (id. at 193:10-23).


                                                70
       Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 71 of 73




164.   HP did not monitor H3C’s internal accounting procedures. (Ex. 99, Chow Tr. at 222:5-
       224:19.)

165.   HP’s annual reports for the years 2012 and 2013 do not include information about the
       transactions of H3C. (Ex. 99, Chow Tr. at 225:14-25.)

166.   HP did not have any policies or procedures in place to ensure that all transactions entered
       into by H3C were authorized by H3C management. (Ex. 99, Chow Tr. at 222:5-224:19.)

167.   HP did not maintain day-to-day knowledge of H3C’s operations, including its interactions
       with the PSB. (Ex. 96, 30(b)(6) Tr. at 44:9-15.)

168.   H3C told the police, “[H3C] and its trademark are well known in the Chinese and the global
       market of network devices.” (Ex. 39.)

169.   HPFS knew that H3C enforced its trademark rights, but HPFS never communicated with
       H3C when the former resold the latter’s equipment. Bartley acknowledge “there are risks
       with that strategy.” (Ex. 96, Def.’s 30(b)(6) Tr. at 42:24-43:17.)

170.   All three versions of H3C’s December 9, 2012 Petition to the PSB contain identical text in
       the body of the document. (Compare Ex. 8 and Ex. 39 (ICT0018135-36 and ICT0802104-
       05).)




                                               71
      Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 72 of 73




Dated: August 2, 2021
       New York, New York
                                   Respectfully submitted,
                                   QUINN EMANUEL URQUHART & SULLIVAN, LLP

                                   By: /s/ Luke Nikas________________
                                        Luke Nikas
                                        Alex Spiro
                                        Jonathan Oblak
                                        Alex Zuckerman
                                        51 Madison Avenue, 22nd Floor
                                        New York, NY 10010
                                        Telephone: (212) 849-7000
                                        Email: lukenikas@quinnemanuel.com

                                          Attorneys for Plaintiffs Alexander Styller,
                                          Integrated Communications & Technologies,
                                          Jade Cheng, Jason Yuyi, Cathy Yu, Caroline
                                          Marafao Cheng, Changzhen Ni, Junfang Yu,
                                          Meixiang Cheng, Fangshou Yu, and Changua
                                          Ni




                                     72
       Case 1:16-cv-10386-LTS Document 521 Filed 08/02/21 Page 73 of 73




                                    CERTIFICATE OF SERVICE


       I, Luke Nikas, attorney for Plaintiffs, hereby certify that on August 2, 2021, I caused a copy

of the foregoing document to be filed using the CM/ECF system.

                                                         /s/ Luke Nikas          _______
                                                         Luke Nikas




                                                73
